Exhibit 10.1

AGREEMENT OF LIMITED PARTNERSHIP

OF

ESSENTIAL PROPERTIES, L.P.

a Delaware limited partnership

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

June 25, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page   ARTICLE 1 GENERAL PROVISIONS      1   Section 1.1.   Defined Terms
     1   Section 1.2.   Interpretation      14   ARTICLE 2 ORGANIZATIONAL
MATTERS      15   Section 2.1.   Continuation      15   Section 2.2.   Name     
15   Section 2.3.   Registered Office and Agent; Principal Office      15  
Section 2.4.   Power of Attorney      15   Section 2.5.   Term      16  
Section 2.6.   Admission of Limited Partners      17   Section 2.7.   U.S. Tax
Classification      17   Section 2.8.   Not Publicly Traded for Tax Purposes   
  17   ARTICLE 3 PURPOSE      17   Section 3.1.   Purpose and Business      17  
Section 3.2.   Powers      18   Section 3.3.   Representations and Warranties by
the Parties      18   ARTICLE 4 CAPITAL CONTRIBUTIONS      19   Section 4.1.  
Capital Contributions of the Partners      19   Section 4.2.   Issuances of
Additional Partnership Interests      20   Section 4.3.   Contribution of
Proceeds of Issuance of Securities by the Company      23   Section 4.4.  
Additional Funds      23   Section 4.5.   Preemptive Rights      24   ARTICLE 5
DISTRIBUTIONS      24   Section 5.1.   Priority and Timing of Distributions of
Available Cash      24   Section 5.2.   Amounts Withheld      25   Section 5.3.
  Distributions Upon Liquidation      25   Section 5.4.   Restrictions on
Distributions      25   Section 5.5.   Compliance with REIT Requirements      25
  ARTICLE 6 ALLOCATIONS      26   Section 6.1.   Allocations For Capital Account
Purposes      26   Section 6.2.   Economic Capital Account Balances of LTIP
Unitholders      26  



--------------------------------------------------------------------------------

ARTICLE 7 MANAGEMENT AND OPERATIONS OF BUSINESS      27   Section 7.1.  
Management      27   Section 7.2.   Certificate of Limited Partnership      30  
Section 7.3.   Restrictions on General Partner Authority      31   Section 7.4.
  Reimbursement of the General Partner and the Company      31   Section 7.5.  
Outside Activities of the General Partner      31   Section 7.6.   Contracts
with Affiliates      32   Section 7.7.   Indemnification      32   Section 7.8.
  Liability of the General Partner      34   Section 7.9.   Other Matters
Concerning the General Partner      35   Section 7.10.   Title to Partnership
Assets      36   Section 7.11.   Reliance by Third Parties      36  
Section 7.12.   Partner Approval for Extraordinary Transactions      37  
ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS      38   Section 8.1.  
Limitation of Liability      38   Section 8.2.   Management of Business      38
  Section 8.3.   Outside Activities of Limited Partners      38   Section 8.4.  
Return of Capital      38   Section 8.5.   Rights of Limited Partners Relating
to the Partnership      39   Section 8.6.   Redemption Right      39  
Section 8.7.   Conversion of LTIP Units      41   Section 8.8.   Voting Rights
of LTIP Units      44   ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS      44
  Section 9.1.   Records and Accounting      44   Section 9.2.   Fiscal Year   
  44   Section 9.3.   Reports      45   ARTICLE 10 CERTAIN TAX MATTERS      45  
Section 10.1.   Preparation of Tax Returns      45   Section 10.2.   Tax
Elections      45   Section 10.3.   Partnership Representative      46  
Section 10.4.   Section 83 Safe Harbor Election      47   Section 10.5.  
Withholding      48   ARTICLE 11 TRANSFERS AND WITHDRAWALS      49  
Section 11.1.   Transfer      49   Section 11.2.   Transfer of General Partner
Interest and Limited Partner Interest      49   Section 11.3.   Limited
Partners’ Rights to Transfer      51   Section 11.4.   Substituted Limited
Partners      52  



--------------------------------------------------------------------------------

Section 11.5.

 

Assignees

     53  

Section 11.6.

 

General Provisions

     53   ARTICLE 12 ADMISSION OF PARTNERS      54  

Section 12.1.

 

Admission of Successor General Partner

     54  

Section 12.2.

 

Admission of Additional Limited Partners

     54  

Section 12.3.

 

Amendment of Agreement and Certificate of Limited Partnership

     55   ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION      55  

Section 13.1.

 

Dissolution

     55  

Section 13.2.

 

Winding Up

     56  

Section 13.3.

 

Compliance with Timing Requirements of Regulations

     57  

Section 13.4.

 

Deemed Contribution and Distribution

     58  

Section 13.5.

 

Rights of Limited Partners

     58  

Section 13.6.

 

Notice of Dissolution

     58  

Section 13.7.

 

Termination of Partnership and Cancellation of Certificate of Limited
Partnership

     58  

Section 13.8.

 

Reasonable Time for Winding Up

     58  

Section 13.9.

 

Waiver of Partition

     59   ARTICLE 14 AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS      59  

Section 14.1.

 

Amendment of Partnership Agreement

     59  

Section 14.2.

 

Meetings of the Partners

     60   ARTICLE 15 GENERAL PROVISIONS      61  

Section 15.1.

 

Addresses and Notice

     61  

Section 15.2.

 

Further Action

     61  

Section 15.3.

 

Binding Effect

     61  

Section 15.4.

 

Creditors

     61  

Section 15.5.

 

Waiver

     62  

Section 15.6.

 

Counterparts

     62  

Section 15.7.

 

Applicable Law

     62  

Section 15.8.

 

Invalidity of Provisions

     62  

Section 15.9.

 

Entire Agreement

     62  



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A – Partners’ Contributions and Partnership Interests Exhibit B –
Capital Account Maintenance Exhibit C – Special Allocation Rules Exhibit D –
Notice of Redemption Exhibit E – Constructive Ownership Definition Exhibit F –
Conversion Notice Exhibit G – Forced Conversion Notice Exhibit H – Schedule of
Partners’ Ownership with Respect to Tenants



--------------------------------------------------------------------------------

AGREEMENT OF LIMITED PARTNERSHIP

OF

ESSENTIAL PROPERTIES, L.P.

THIS AGREEMENT OF LIMITED PARTNERSHIP OF ESSENTIAL PROPERTIES, L.P. (this
“Agreement”), dated as of June 25, 2018, is entered into by and among Essential
Properties OP G.P., LLC, a Delaware limited liability company (the “General
Partner”), and the Persons (as defined below) that are party hereto from time to
time and whose names are set forth on Exhibit A as attached hereto (as it may be
amended from time to time).

WHEREAS, the limited partnership was formed on June 20, 2018, following the
conversion of Essential Properties Realty Trust LLC, a Delaware limited
liability company, into a Delaware limited partnership;

WHEREAS, the General Partner and Essential Properties Realty Trust, Inc., a
Maryland corporation (the “Company”), EPRT Holdings, LLC, a Delaware limited
liability company, and Security Benefit Life Insurance Company, a Kansas stock
insurance company, as the initial limited partners (collectively, the “Initial
Limited Partners”), desire to enter into this Agreement of Limited Partnership
of Essential Properties, L.P. (the “Partnership”); and

WHEREAS, the General Partner and the Initial Limited Partners have made, and the
Initial Limited Partners will make certain additional, capital contributions to
the Partnership as set forth on Exhibit A attached hereto;

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

GENERAL PROVISIONS

Section 1.1. Defined Terms

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution, as determined by
the General Partner using such reasonable method of valuation as it may adopt.
Subject to Exhibit B, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.

“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§17-101, et seq., as it may be amended from time to time, and any successor to
such statute.



--------------------------------------------------------------------------------

“Actions” has the meaning set forth in Section 7.7(a).

“Additional Funds” has the meaning set forth in Section 4.4(a).

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as such on the books
and records of the Partnership.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership taxable year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership taxable year.

“Adjusted Property” means any property, the Carrying Value of which has been
adjusted pursuant to Exhibit B.

“Adjustment Event” means any of the following events: (A) the Partnership makes
a distribution on all outstanding Partnership Units in Partnership Units,
(B) the Partnership subdivides the outstanding Partnership Units into a greater
number of Partnership Units or combines the outstanding Partnership Units into a
smaller number of Partnership Units, or (C) the Partnership issues any
Partnership Units in exchange for its outstanding Partnership Units by way of a
reclassification or recapitalization of its Partnership Units. If more than one
Adjustment Event occurs, the adjustment to the LTIP Units under Section 4.2(c)
need be made only once using a single formula that takes into account each and
every Adjustment Event as if all Adjustment Events occurred simultaneously. For
the avoidance of doubt, the following shall not be Adjustment Events: (x) the
issuance of Partnership Units in a financing, reorganization, acquisition or
other similar business transaction, (y) the issuance of Partnership Units
pursuant to the Plan, or any employee benefit or compensation plan or
distribution reinvestment plan, or (z) the issuance of any Partnership Units to
the Company in respect of a capital contribution to the Partnership of proceeds
from the sale of securities by the Company.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person;
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person; (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests; or
(iv) any officer, director, general partner or trustee of such Person or of any
Person referred to in clauses (i), (ii), or (iii) above.

 

2



--------------------------------------------------------------------------------

“Agreed Value” means (i) in the case of any Contributed Property as of the time
of its contribution to the Partnership, the 704(c) Value of such property,
reduced by any liabilities either assumed by the Partnership upon such
contribution or to which such property is subject when contributed, and (ii) in
the case of any property distributed to a Partner by the Partnership, the
Partnership’s Carrying Value of such property at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner upon
such distribution or to which such property is subject at the time of
distribution as determined under Code Section 752 and the Regulations
thereunder.

“Agreement” means this Agreement of Limited Partnership of the Partnership, as
it may be amended, supplemented or restated from time to time.

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company dated June 19, 2018, as amended.

“Assignee” means a Person to whom all or a portion of a Partnership Interest has
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5.

“Available Cash” means, with respect to any period for which such calculation is
being made,

(i) the sum of:

(a) the Partnership’s Net Income or Net Loss (as the case may be) for such
period (without regard to adjustments resulting from allocations described in
Sections 1(a) through 1(e) of Exhibit C);

(b) Depreciation and all other noncash charges deducted in determining Net
Income or Net Loss for such period;

(c) the amount of any reduction in the reserves of the Partnership referred to
in clause (ii)(f) below (including reductions resulting because the General
Partner determines such amounts are no longer necessary);

(d) the excess of proceeds from the sale, exchange, disposition, or refinancing
of Partnership property for such period over the gain recognized from such sale,
exchange, disposition, or refinancing during such period (excluding Terminating
Capital Transactions); and

(e) all other cash received by the Partnership for such period that was not
included in determining Net Income or Net Loss for such period;

(ii) less the sum of:

(a) all principal debt payments made by the Partnership during such period;

(b) capital expenditures made by the Partnership during such period;

 

3



--------------------------------------------------------------------------------

(c) investments made by the Partnership during such period in any entity
(including loans made thereto) to the extent that such investments are not
otherwise described in clause (ii)(a) or (ii)(b);

(d) all other expenditures and payments not deducted in determining Net Income
or Net Loss for such period;

(e) any amount included in determining Net Income or Net Loss for such period
that was not received by the Partnership during such period;

(f) the amount of any increase in reserves during such period which the General
Partner determines to be necessary or appropriate in its sole and absolute
discretion; and

(g) the amount of any working capital accounts and other cash or similar
balances which the General Partner determines to be necessary or appropriate, in
its sole and absolute discretion.

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

“Board of Directors” means the Board of Directors of the Company.

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B.

“Capital Account Limitation” has the meaning set forth in Section 8.7(b).

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2, or 4.3.

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property, reduced (but not below zero) by all
Depreciation with respect to such property charged to the Partners’ Capital
Accounts following the contribution of or adjustment with respect to such
property; and (ii) with respect to any other Partnership property,

 

4



--------------------------------------------------------------------------------

the adjusted basis of such property for federal income tax purposes, all as of
the time of determination. The Carrying Value of any property shall be adjusted
from time to time in accordance with Exhibit B, and to reflect changes,
additions or other adjustments to the Carrying Value for dispositions and
acquisitions of Partnership properties, as deemed appropriate by the General
Partner.

“Cash Amount” means an amount of cash per Partnership Unit equal to the Value on
the Valuation Date of the REIT Shares Amount.

“Certificate” means the Certificate of Limited Partnership of the Partnership as
filed in the office of the Delaware Secretary of State on June 20, 2018, as
amended and/or restated from time to time in accordance with the terms hereof
and the Act.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

“Common Units” means the Partnership Units other than any series of units of
limited partnership interest issued in the future and designated as preferred or
otherwise different from the Common Units, including with respect to the payment
of distributions, including distributions upon liquidation.

“Company” means Essential Properties Realty Trust, Inc., a Maryland corporation.

“Compensation Committee” means the Compensation Committee of the Company, or if
no such committee exists, the Board of Directors.

“Concurrent Offering” means the private placement of REIT Shares pursuant to
that certain Purchase Agreement among the Company and the other parties named
therein.

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2.

“Constituent Person” has the meaning set forth in Section 8.7(g).

“Constructively Own” means ownership under the constructive ownership rules
described in Exhibit E.

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act (but excluding cash), contributed or deemed contributed
to the Partnership. Once the Carrying Value of a Contributed Property is
adjusted pursuant to Exhibit B, such property shall no longer constitute a
Contributed Property for purposes of Exhibit B, but shall be deemed an Adjusted
Property for such purposes.

“Conversion Date” has the meaning set forth in Section 8.7(b).

 

5



--------------------------------------------------------------------------------

“Conversion Factor” means 1.0, subject to adjustment as follows: (i) in case the
Company shall (A) make a distribution on the outstanding REIT Shares in REIT
Shares, (B) subdivide or reclassify the outstanding REIT Shares into a greater
number of REIT Shares, or (C) combine or reclassify the outstanding REIT Shares
into a smaller number of REIT Shares, the Conversion Factor in effect at the
opening of business on the day following the date fixed for the determination of
shareholders entitled to receive such distribution or subject to such
subdivision, combination or reclassification shall be proportionately adjusted
so that a holder of Partnership Units shall be entitled to receive, upon
exchange thereof, the number of REIT Shares which the holder would have owned at
the opening of business on the day following the date fixed for such
determination had such Partnership Units been exchanged immediately prior to
such determination; (ii) in case the Partnership shall subdivide or reclassify
the outstanding Partnership Units into a greater number of Partnership Units,
the Conversion Factor in effect at the opening of business on the day following
the date fixed for the determination of Partnership Unit holders subject to such
subdivision or reclassification shall be proportionately adjusted so that a
holder of Partnership Units shall be entitled to receive, upon exchange thereof,
the number of REIT Shares which the holder would have owned at the opening of
business on the day following the date fixed for such determination had such
Partnership Units been exchanged immediately prior to such determination;
(iii) in case the Company (A) shall issue rights or warrants to all holders of
REIT Shares entitling them to subscribe for or purchase REIT Shares at a price
per share less than the daily market price per REIT Share on the date fixed for
the determination of shareholders entitled to receive such rights or warrants,
(B) shall not issue similar rights or warrants to all holders of Partnership
Units entitling them to subscribe for or purchase REIT Shares or Partnership
Units at a comparable price (determined, in the case of Partnership Units, by
reference to the Conversion Factor), and (C) cannot issue such rights or
warrants to a Redeeming Partner as otherwise required by the definition of “REIT
Shares Amount” set forth in this Article 1, then the Conversion Factor in effect
at the opening of business on the day following the date fixed for such
determination shall be increased by multiplying such Conversion Factor by a
fraction of which the numerator shall be the number of REIT Shares outstanding
at the close of business on the date fixed for such determination plus the
maximum number of REIT Shares so offered for subscription or purchase, and of
which the denominator shall be the number of REIT Shares outstanding at the
close of business on the date fixed for such determination plus the number of
REIT Shares which the aggregate offering price of the total number of REIT
Shares so offered for subscription would purchase at such daily market price per
share, such increase of the Conversion Factor to become effective immediately
after the opening of business on the day following the date fixed for such
determination; and (iv) in case the Company shall, by distribution or otherwise,
distribute to all holders of its REIT Shares, (A) capital shares of any class
other than its REIT Shares, (B) evidence of its indebtedness or (C) assets
(excluding any rights or warrants referred to in clause (iii) above, any cash
distribution lawfully paid under the laws of the state of organization of the
Company, and any distribution referred to in clause (i) above) and shall not
cause a corresponding distribution to be made to all holders of Partnership
Units, the Conversion Factor shall be adjusted so that the same shall equal the
ratio determined by multiplying the Conversion Factor in effect immediately
prior to the close of business on the date fixed for the determination of
shareholders entitled to receive such distribution by a fraction of which the
numerator shall be the daily market price per REIT Share on the date fixed for
such determination, and of which the denominator shall be such daily market
price per REIT Share less the fair market value (as

 

6



--------------------------------------------------------------------------------

determined by the Board of Directors, whose determination shall be conclusive
and described in a Board resolution certified by the Secretary of the Company
and delivered to the holders of the Partnership Units) of the portion of the
capital shares or evidences of indebtedness or assets so distributed applicable
to one REIT Share, such adjustment to become effective immediately prior to the
opening of business on the day following the date fixed for the determination of
shareholders entitled to receive such distribution.

“Conversion Notice” has the meaning set forth in Section 8.7(b).

“Conversion Right” has the meaning set forth in Section 8.7(a).

“Covered Person” has the meaning set forth in Section 7.8(a).

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
GAAP, should be capitalized.

“Depreciation” means, for each taxable year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

“Distribution Payment Date” means the dates upon which the General Partner makes
distributions in accordance with Section 5.1.

“Economic Capital Account Balances” has the meaning set forth in Section 6.1(c).

“Eldridge” means Eldridge Industries, LLC and its Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, as interpreted by the applicable regulations
thereunder. Any reference herein to a specific section or Title of ERISA shall
be deemed to include a reference to any corresponding provision of future law.

“Event of Bankruptcy” has the meaning set forth in Section 13.1(g).

 

7



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“final adjustment” has the meaning set forth in Section 10.3(b).

“Forced Conversion” has the meaning set forth in Section 8.7(c).

“Forced Conversion Notice” has the meaning set forth in Section 8.7(d).

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

“GAAP” means U.S. generally accepted accounting principles.

“General Partner” means Essential Properties OP G.P., LLC, a wholly-owned
subsidiary of the Company, or any Person who becomes an additional or a
successor general partner of the Partnership.

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner of the Partnership. A General
Partner Interest may be (but is not required to be) expressed as a number of
Partnership Units.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him incompetent to manage his Person or his estate; (ii) as to any
corporation which is a Partner, the filing of a certificate of dissolution, or
its equivalent, for the corporation or the revocation of its charter; (iii) as
to any partnership or limited liability company which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect; (b) the Partner is adjudged as
bankrupt or insolvent, or a final and non-appealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner; (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors; (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above; (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties; (f) any
proceeding seeking liquidation, reorganization or other relief of or against
such Partner under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof; (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment; or (h) an
appointment referred to in clause (g) which has been stayed is not vacated
within ninety (90) days after the expiration of any such stay.

 

8



--------------------------------------------------------------------------------

“Indemnitee” means (i) any Person made a party to a proceeding by reason of
(A) his or its status as the General Partner, or as a trustee, director,
officer, shareholder, partner, member, employee, representative or agent of the
General Partner or of an Affiliate of the General Partner or as an officer,
employee, representative or agent of the Partnership, or (B) his or its
liabilities, pursuant to a loan guarantee or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
assets subject to); and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

“Initial Eldridge Partnership Unit Transactions” means (i) the Partnership Units
held by EPRT Holdings, LLC following the conversion of Essential Properties
Realty Trust LLC into a Delaware limited partnership and (ii) the Partnership
Units purchased by Eldridge in a private placement of Partnership Units
concurrent with the Initial Public Offering.

“Initial Limited Partners” means each of the Company, EPRT Holdings, LLC, a
Delaware limited liability company, and Security Benefit Life Insurance Company,
a Kansas stock insurance company.

“Initial Public Offering” means the initial public offering of REIT Shares under
the Securities Act pursuant to that certain underwriting agreement, dated
June 20, 2018 among the Company, the Partnership and Goldman Sachs & Co. LLC and
Citigroup Global Markets Inc., as representatives of the underwriters named
therein.

“Limited Partner” means the Initial Limited Partners and any other Person named
as a limited partner of the Partnership in Exhibit A attached hereto, as such
Exhibit may be amended from time to time, or any Substituted Limited Partner or
Additional Limited Partner, in such Person’s capacity as a limited partner of
the Partnership. For purposes of this Agreement and the Act, the Limited
Partners shall constitute a single class or group of limited partners.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be (but is not required to be)
expressed as a number of Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1.

“Liquidator” has the meaning set forth in Section 13.2.

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Section 4.2(c) and in the Plan in respect of LTIP Unitholders. The allocation of
LTIP Units among the Partners shall be set forth on Exhibit A, as may be amended
from time to time.

 

9



--------------------------------------------------------------------------------

“LTIP Unit Agreement” means each or any, as the context implies, LTIP Unit
Agreement entered into by an LTIP Unitholder upon acceptance of an award of LTIP
Units under the Plan (as such agreement may be amended, modified or supplemented
from time to time).

“LTIP Unitholder” means a Partner that holds LTIP Units.

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Section 1(b) of Exhibit B.

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Section 1(b) of Exhibit B.

“New Securities” has the meaning set forth in Section 4.2(b).

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership taxable year shall be determined in accordance with the rules of
Regulations Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit D to this Agreement.

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively.

“Partner Approval” shall be deemed to have been obtained when the sum of (i) the
Partnership Units issued in the Initial Eldridge Partnership Unit Transactions
set forth in Exhibit A and consenting to the transaction that are held directly
or indirectly by Eldridge and EPRT Holdings, LLC, plus (ii) the product of
(a) the Partnership Units held by the Company and its Subsidiaries multiplied by
(b) the percentage of the votes that were cast in favor of the transaction by
the Company’s common stockholders out of the total votes entitled to be cast by
the Company’s common stockholders, exceeds 50% of the aggregate number of
Partnership Units issued in the Initial Eldridge Partnership Unit Transactions
set forth in Exhibit A attached hereto and Partnership Units held by the Company
and its Subsidiaries outstanding at such time.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

10



--------------------------------------------------------------------------------

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership taxable year shall be
determined in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partnership” means the limited partnership heretofore formed and continued
under the Act and pursuant to this Agreement, and any successor thereto.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be (but is not required to be) expressed as a number of Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in a Partnership Minimum Gain, for a Partnership
taxable year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1, which
record date shall be the same as the record date established by the Company for
a distribution to its shareholders of some or all of its portion of such
distribution.

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1, 4.2 and 4.3. The
number of Partnership Units outstanding and the Percentage Interest in the
Partnership represented by such Units are set forth in Exhibit A attached
hereto, as such Exhibit may be amended from time to time. The ownership of
Partnership Units shall be evidenced by such form of certificate for units as
the General Partner adopts from time to time unless the General Partner
determines that the Partnership Units shall be uncertificated securities.

“Partnership Unit Economic Balance” has the meaning set forth in Section 6.1(c).

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

“Percentage Interest” means, as to a Partner, its interest in the Partnership as
determined by dividing the Partnership Units owned by such Partner by the total
number of Partnership Units then outstanding and as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time.

 

11



--------------------------------------------------------------------------------

“Person” means an individual or a real estate investment trust, corporation,
partnership, limited liability company, trust, unincorporated organization,
association or other entity.

“Plan” means the Essential Properties Realty Trust, Inc. and Essential
Properties, L.P. 2018 Incentive Award Plan, as such plan may be amended from
time to time, or any similar plan as may be adopted by the Company from time to
time.

“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the Company
within the meaning of Code Section 856(i)(2).

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Redeeming Partner” has the meaning set forth in Section 8.6(a).

“Redemption Right” shall have the meaning set forth in Section 8.6(a).

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

“REIT” means a real estate investment trust under Code Section 856.

“REIT Share” means a share of common stock, $0.01 par value per share, of the
Company.

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for redemption by a Redeeming Partner,
multiplied by the Conversion Factor; provided, that in the event the Company
issues to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the shareholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “rights”),
and the Company can issue such rights to the Redeeming Partner, then the REIT
Shares Amount shall also include such rights that a holder of that number of
REIT Shares would be entitled to receive.

“REIT Share Offering” means a primary offering by the Company of its REIT
Shares, including the Initial Public Offering, the Concurrent Offering and any
other offerings.

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2(b)(1)(a) or 2(b)(2)(a) of Exhibit C to eliminate Book-Tax Disparities.

“Section 83 Safe Harbor” has the meaning set forth in Section 10.4.

 

12



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the Partnership of a Notice of Redemption; provided, that if the Company
combines its outstanding REIT Shares, no Specified Redemption Date shall occur
after the record date of such combination of REIT Shares and prior to the
effective date of such combination.

“Subsidiary” means, with respect to any Person, any real estate investment
trust, corporation, partnership, limited liability company or other entity of
which a majority of (i) the voting power of the voting equity securities; or
(ii) the outstanding equity interests, is owned, directly or indirectly, by such
Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

“Surviving Partnership” has the meaning set forth in Section 11.2(c)(ii).

“Tenant” means any tenant from which the Company derives rent either directly or
indirectly through partnerships or limited liability companies, including the
Partnership.

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

“Termination Transaction” has the meaning set forth in Section 11.2(c).

“Transaction” has the meaning set forth in Section 8.7(g).

“Trading Days” means days on which the primary trading market for REIT Shares,
if any, is open for trading.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B) as of such date; over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date; over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.

“Unvested LTIP Units” has the meaning set forth in Section 4.2(c).

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

13



--------------------------------------------------------------------------------

“Value” means, with respect to a REIT Share, the average of the daily market
price for the ten (10) consecutive Trading Days immediately preceding the
Valuation Date. The daily market price for each such Trading Day shall be:
(i) if the REIT Shares are listed or admitted to trading on any national
securities exchange or the NASDAQ National Market, the closing price on such
day, or if no such sale takes place on such day, the average of the closing bid
and asked prices on such day; (ii) if the REIT Shares are not listed or admitted
to trading on any national securities exchange or the NASDAQ National Market,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or (iii) if the
REIT Shares are not listed or admitted to trading on any national securities
exchange or the NASDAQ National Market and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided, that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Value of the REIT Shares shall be determined by the General
Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. In the
event the REIT Shares Amount includes rights that a holder of REIT Shares would
be entitled to receive, then the Value of such rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

“Vested LTIP Units” has the meaning set forth in Section 4.2(c).

Section 1.2. Interpretation.

Wherever from the context it appears appropriate, each term stated in either the
singular or the plural shall include the singular and the plural, and pronouns
stated in either the masculine or the neuter gender shall include the masculine,
the feminine and the neuter. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to “clauses,” “Sections” or
“Articles” refer to clauses, Sections or Articles of this Agreement. All article
or section titles or captions in this Agreement are for convenience only. They
shall not be deemed part of this Agreement and in no way define, limit, extend
or describe the scope or intent of any provisions hereof.

Whenever in this Agreement the General Partner is permitted or required to make
a decision (i) in its “sole discretion” or “discretion,” or under a similar
grant of authority or latitude, the General Partner shall be entitled to
consider such interests and factors as it desires and may consider its own
interests, and shall have no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or the Limited Partners, or
(ii) in its “good faith” or under another express standard, the General Partner
shall act under such express standard and shall not be subject to any other or
different standards imposed by this Agreement or by law or any other agreement
contemplated herein.

 

14



--------------------------------------------------------------------------------

ARTICLE 2

ORGANIZATIONAL MATTERS

Section 2.1. Continuation

The Partners hereby continue the Partnership as a limited partnership under and
pursuant to the Act. Except as expressly provided herein to the contrary, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

Section 2.2. Name

The name of the Partnership heretofore formed and continued hereby shall be
Essential Properties, L.P. The Partnership’s business may be conducted under any
other name or names deemed advisable by the General Partner, including the name
of the General Partner or any Affiliate thereof. The words “Limited
Partnership,” “L.P.,” “Ltd.” or similar words or letters shall be included in
the Partnership’s name where necessary for the purposes of complying with the
laws of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Limited Partners of such change in the next
regular communication to the Limited Partners.

Section 2.3. Registered Office and Agent; Principal Office

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, 19801. The principal
office of the Partnership shall be c/o Essential Properties Realty Trust, Inc.,
47 Hulfish Street, Suite 210, Princeton, NJ 08542, or such other place as the
General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

Section 2.4. Power of Attorney

(a) Each Limited Partner and each Assignee hereby constitutes and appoints the
General Partner, any Liquidator, and authorized officers and attorneys-in-fact
of each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (a) all certificates, documents and other instruments (including
this Agreement and the Certificate and all amendments or restatements thereof)
that the General Partner or the Liquidator deems appropriate or necessary to
form, qualify or continue the existence or qualification of the Partnership as a
limited partnership (or a partnership in which the Limited Partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may or plans to conduct business or own property; (b) all
instruments that the

 

15



--------------------------------------------------------------------------------

General Partner deems appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms;
(c) all conveyances and other instruments or documents that the General Partner
or the Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article 11, 12 or 13 or the Capital Contribution of
any Partner; and (e) all certificates, documents and other instruments relating
to the determination of the rights, preferences and privileges of Partnership
Interest; and

(ii) execute, swear to, seal, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or any Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action which is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or appropriate or necessary, in the
sole discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
or as may be otherwise expressly provided for in this Agreement.

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, in recognition of the fact that each of the
Partners will be relying upon the power of the General Partner and any
Liquidator to act as contemplated by this Agreement in any filing or other
action by it on behalf of the Partnership, and it shall survive and not be
affected by the subsequent Incapacity of any Limited Partner or Assignee and the
transfer of all or any portion of such Limited Partner’s or Assignee’s
Partnership Units and shall extend to such Limited Partner’s or Assignee’s
heirs, successors, assigns and personal representatives. Each such Limited
Partner or Assignee hereby agrees to be bound by any representation made by the
General Partner or any Liquidator, acting in good faith pursuant to such power
of attorney, and each such Limited Partner or Assignee hereby waives any and all
defenses which may be available to contest, negate or disaffirm the action of
the General Partner or any Liquidator, taken in good faith under such power of
attorney. Each Limited Partner or Assignee shall execute and deliver to the
General Partner or the Liquidator, within fifteen (15) days after receipt of the
General Partner’s or Liquidator’s request therefor, such further designation,
powers of attorney and other instruments as the General Partner or the
Liquidator, as the case may be, deems necessary to effectuate this Agreement and
the purposes of the Partnership.

Section 2.5. Term

The term of the Partnership commenced on the date that the Certificate was filed
with the Secretary of State of the State of Delaware and shall continue until
December 31, 2118, unless the Partnership is dissolved sooner pursuant to the
provisions of Article 13 or as otherwise provided by law.

 

16



--------------------------------------------------------------------------------

Section 2.6. Admission of Limited Partners

On the date hereof, and upon the execution of this Agreement or a counterpart of
this Agreement, each of the Persons identified as a limited partner of the
Partnership on Exhibit A to this Agreement (other than the Initial Limited
Partners which have already been admitted as limited partners of the
Partnership) is hereby admitted to the Partnership as a limited partner of the
Partnership.

Section 2.7. U.S. Tax Classification

The Partners intend for the Partnership to be treated as a partnership for
United States federal income tax purposes and no election to the contrary shall
be made.

Section 2.8. Not Publicly Traded for Tax Purposes

The General Partner, on behalf of the Partnership, shall use its best efforts
not to take any action which would result in the Partnership being a publicly
traded partnership within the meaning of either Code Section 469(k)(2) or
7704(b). Subject to this Section 2.8, it is expressly acknowledged and agreed by
the Partners that the General Partner may, in its sole and absolute discretion,
waive or otherwise modify the application with respect to any Partner(s) or
Assignee(s) of any provision herein restricting, prohibiting or otherwise
relating to (i) the transfer of a Limited Partner Interest or the Partnership
Units evidencing the same, (ii) the admission of any Limited Partners and
(iii) the Redemption Rights of such Partners, and that such waivers or
modifications may be made by the General Partner at any time or from time to
time, including concurrently with the issuance of any Partnership Units pursuant
to the terms of this Agreement.

ARTICLE 3

PURPOSE

Section 3.1. Purpose and Business

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership formed pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit the Company at
all times to qualify as a REIT, unless the Company ceases to qualify as a REIT
for reasons other than the conduct of the business of the Partnership or
voluntarily revokes its election to be a REIT; (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any of the
foregoing or to own interests in any entity engaged in any of the foregoing; and
(iii) to do anything necessary, convenient or incidental to the foregoing. In
connection with the foregoing, and without limiting the Company’s right, in its
sole discretion, to cease qualifying as a REIT, the Partners acknowledge that
the Company’s current status as a REIT inures to the benefit of all of the
Partners and not solely to the General Partner, the Company or their Affiliates.

 

17



--------------------------------------------------------------------------------

Section 3.2. Powers

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, and shall have, without limitation,
any and all of the powers that may be exercised on behalf of the Partnership by
the General Partner pursuant to this Agreement; provided, however, that the
Partnership may not, without the General Partner’s specific consent, which it
may give or withhold in its sole and absolute discretion, take, or refrain from
taking, any action which, in the judgment of the General Partner, in its sole
and absolute discretion, (i) could adversely affect the ability of the Company
to qualify and to continue to qualify as a REIT; (ii) could subject the Company
to any additional taxes under Code Section 857 or Code Section 4981 or any other
related or successor provision of the Code; or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
Company, its securities or the Partnership, unless such action (or inaction)
under clause (i), clause (ii) or clause (iii) above shall have been specifically
consented to by the Company in writing.

Section 3.3. Representations and Warranties by the Parties

(a) Each Partner that is an individual represents and warrants to each other
Partner that (i) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (ii) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any agreement by which such Partner or any of such Partner’s property is or are
bound, or any statute, regulation, order or other law to which such Partner is
subject, (iii) such Partner is a “United States person” within the meaning of
Code Section 7701(a)(30), and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.

(b) Each Partner that is not an individual represents and warrants to each other
Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including that of its general partner(s),
committee(s), trustee(s), beneficiaries, director(s) and/or shareholder(s), as
the case may be, as required, (ii) the consummation of such transactions shall
not result in a breach or violation of, or a default under, its certificate of
limited partnership, partnership agreement, trust agreement, limited liability
company operating agreement, declaration of trust, charter or bylaws, as the
case may be, any agreement by which such Partner or any of such Partner’s
properties or any of its partners, beneficiaries, trustees or shareholders, as
the case may be, is or are bound, or any statute, regulation, order or other law
to which such Partner or any of its partners, trustees, beneficiaries or
shareholders, as the case may be, is or are subject, (iii) such Partner is a
“United States person” within the meaning of Code Section 7701(a)(30) and
(iv) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms.

 

18



--------------------------------------------------------------------------------

(c) Each Partner further represents, warrants, covenants and agrees as follows:

(i) Except as provided in Exhibit H hereto, at any time such Partner actually or
Constructively Owns a 25% or greater capital interest or profits interest in the
Partnership, it does not and will not, without the prior written consent of the
General Partner, actually own or Constructively Own (a) with respect to any
Tenant that is a corporation, any stock of such Tenant, and (b) with respect to
any Tenant that is not a corporation, any interest in either the assets or net
profits of such Tenant. This provision shall not apply to Eldridge so long as
the exemption granted by the Board of Directors to Eldridge from the stock
ownership limits in the Stockholders Agreement, dated as of June 25, 2018, is in
effect, based on the representations provided by Eldridge in the waiver letter
granting such exemption.

(ii) Upon request of the General Partner, it will promptly disclose to the
General Partner the amount of REIT Shares or other capital shares of the Company
that it actually owns or Constructively Owns.

Each Partner understands that if, for any reason, (a) the representations,
warranties or agreements set forth above are violated, or (b) the Partnership’s
actual or Constructive Ownership of REIT Shares or other capital shares of the
Company violates the limitations set forth in the Articles of Incorporation,
then (x) some or all of the Redemption Rights of the Partners may become
non-exercisable, and (y) some or all of the REIT Shares owned by the Partners
may be automatically transferred to a trust for the benefit of a charitable
beneficiary, as provided in the Articles of Incorporation.

(iii) Without the consent of the General Partner, which may be given or withheld
in its sole discretion, no Partner shall take any action that would cause the
Partnership at any time to have more than 100 partners (including as partners
those Persons indirectly owning an interest in the Partnership through a
partnership, limited liability company, S corporation or grantor trust (such
entity, a “flow through entity”), but only if substantially all of the value of
such person’s interest in the flow through entity is attributable to the flow
through entity’s interest (direct or indirect) in the Partnership).

(d) The representations and warranties contained in this Section 3.3 shall
survive the execution and delivery of this Agreement by each Partner and the
dissolution and winding up of the Partnership.

(e) Each Partner hereby acknowledges that no representations as to potential
profit, cash flows, funds from operations or yield, if any, in respect of the
Partnership or the Company have been made by any Partner or any employee or
representative or Affiliate of any Partner, and that projections and any other
information, including financial and descriptive information and documentation,
which may have been in any manner submitted to such Partner shall not constitute
any representation or warranty of any kind or nature, express or implied.

ARTICLE 4

CAPITAL CONTRIBUTIONS

Section 4.1. Capital Contributions of the Partners

At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement. The Partners shall own Partnership Units of the class or series and
in the amounts set forth in Exhibit A and

 

19



--------------------------------------------------------------------------------

shall have a Percentage Interest in the Partnership as set forth in Exhibit A,
which Percentage Interest shall be adjusted in Exhibit A from time to time by
the General Partner to the extent necessary to reflect accurately exchanges,
redemptions, additional Capital Contributions, the issuance of additional
Partnership Units (pursuant to any merger or otherwise), or similar events
having an effect on any Partner’s Percentage Interest. Except as provided in
Sections 4.2, 4.3 and 10.5, the Partners shall have no obligation to make any
additional Capital Contributions or loans to the Partnership.

Section 4.2. Issuances of Additional Partnership Interests

(a) The General Partner is hereby authorized, without the need for any vote or
approval of any Partner or any other Person who may hold Partnership Units or
Partnership Interests, to cause the Partnership from time to time to issue to
any existing Partner (including the General Partner and the Company) or to any
other Person, and to admit such Person as a limited partner in the Partnership,
Partnership Units (including Common Units and preferred Partnership Units) or
other Partnership Interests, in each case in exchange for the contribution by
such Person of property or other assets, in one or more classes, or one or more
series of any of such classes, or otherwise with such designations, preferences,
redemption and conversion rights and relative, participating, optional or other
special rights, powers and duties, including rights, powers and duties senior to
Limited Partner Interests, all as shall be determined by the General Partner in
its sole and absolute discretion subject to Delaware law, including (i) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Interests; (ii) the right of each such
class or series of Partnership Interests to share, on a junior, senior or pari
passu basis, in Partnership distributions; and (iii) the rights of each such
class or series of Partnership Interests upon dissolution and liquidation of the
Partnership; provided, that no such additional Partnership Units or other
Partnership Interests shall be issued to the Company unless either (a)(1) the
additional Partnership Interests are issued in connection with an issuance of
REIT Shares or other securities by the Company, which securities have
designations, preferences and other rights such that the economic interests
attributable to such securities are substantially similar to the designations,
preferences and other rights of the additional Partnership Interests issued to
the Company in accordance with this Section 4.2(a), and (2) the Company shall
make a Capital Contribution to the Partnership in an amount equal to the net
proceeds, if any, raised in connection with such issuance, (b) the additional
Partnership Interests are issued to all Partners in proportion to their
respective Percentage Interests, or (c) the additional Partnership Interests are
issued in connection with a contribution of property to the Partnership by the
Company. In addition, the Company may acquire Units from other Partners pursuant
to this Agreement.

(b) In accordance with, and subject to the terms of Section 4.3, the Company
shall not issue any REIT Shares (other than REIT Shares issued pursuant to
Section 8.6) or other securities, or rights, options, warrants or convertible or
exchangeable securities containing the right to subscribe for or purchase REIT
Shares or other securities of the Company (or any Debt issued by the Company
that provides any of the foregoing rights) (collectively, “New Securities”)
other than to all holders of REIT Shares unless (i) the General Partner shall
cause the Partnership to issue to the Company Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests are substantially similar to those of the REIT

 

20



--------------------------------------------------------------------------------

Shares or other securities or New Securities; and (ii) the Company contributes
to the Partnership the net proceeds, if any, from the issuance of such REIT
Shares, other securities or New Securities and, if applicable, from the exercise
of rights contained in such New Securities. Without limiting the foregoing, the
Company is expressly authorized to issue REIT Shares, other securities or New
Securities for less than fair market value, and the General Partner is expressly
authorized to cause the Partnership to issue to the Company corresponding
Partnership Interests, so long as (x) the General Partner concludes in good
faith that such issuance is in the interests of the Company and the Partnership
(for example, and not by way of limitation, the issuance of REIT Shares and
corresponding Partnership Units in connection with an issuance of REIT Shares
under the Plan or pursuant to an employee share purchase plan providing for
employee purchases of REIT Shares at a discount from fair market value or
employee share options that have an exercise price that is less than the fair
market value of the REIT Shares, either at the time of issuance or at the time
of exercise, or in order to comply with the REIT share ownership requirements
set forth in Code Section 856(a)(5)); and (y) the Company contributes all net
proceeds from such issuance and exercise to the Partnership.

(c) The General Partner may from time to time issue LTIP Units to Persons who
provide services to the Partnership, for such consideration as the General
Partner may determine to be appropriate, and admit such Persons as Limited
Partners. Subject to the following provisions of this Section 4.2(c) and the
special provisions of Sections 6.1(c), 8.7 and 8.8, LTIP Units shall be treated
as Partnership Units, with all of the rights, privileges and obligations
attendant thereto. For purposes of computing the Partners’ Percentage Interests,
holders of LTIP Units shall be treated as Partnership Unitholders and LTIP Units
shall be treated as Partnership Units. In particular, except as otherwise
specifically provided in this Agreement, the Partnership shall maintain at all
times a one-to-one correspondence between LTIP Units and Partnership Units for
conversion, distribution and other purposes, including complying with the
following procedures:

(i) If an Adjustment Event occurs, the General Partner shall make a
corresponding adjustment to the LTIP Units to maintain a one-for-one conversion
and economic equivalence ratio between Partnership Units and LTIP Units. If the
Partnership takes an action affecting the Partnership Units other than actions
specifically defined herein as “Adjustment Events” and in the opinion of the
General Partner such action would require an adjustment to the LTIP Units to
maintain the one-to-one correspondence described above, the General Partner
shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law and by the Plan, in such manner and at such time as the General
Partner, in its sole discretion, may determine to be appropriate under the
circumstances. If an adjustment is made to the LTIP Units as herein provided,
the Partnership shall promptly file in the books and records of the Partnership
an officer’s certificate setting forth such adjustment and a brief statement of
the facts requiring such adjustment, which certificate shall be conclusive
evidence of the correctness of such adjustment absent manifest error. Promptly
after filing of such certificate, (i) the Partnership shall mail a notice to
each LTIP Unitholder setting forth the adjustment to his or her LTIP Units and
the effective date of such adjustment; and

 

21



--------------------------------------------------------------------------------

(ii) The LTIP Unitholders shall, in respect of each Distribution Payment Date,
when, as and if authorized and declared by the General Partner out of assets
legally available for that purpose, be entitled to receive distributions in an
amount per LTIP Unit equal to the distributions per Partnership Unit paid to
holders of record on the same record date established by the General Partner
with respect to such Distribution Payment Date; provided, however, that no
distributions shall be made in respect of any LTIP Unit that would cause the
Economic Capital Account of the holder of such LTIP Unit to have a negative
balance that is greater than the negative balance of the Economic Capital
Account of each Partnership Unit generally. During any distribution period, so
long as any LTIP Units are outstanding, no distributions (whether in cash or in
kind) shall be authorized, declared or paid on Partnership Units, unless equal
distributions have been or contemporaneously are authorized, declared and paid
on the LTIP Units for such distribution period, except in the circumstances
described in the proviso to the preceding sentence. Except to the extent
required by the aforementioned proviso, the LTIP Units shall rank pari passu
with the Partnership Units as to the payment of regular and special periodic or
other distributions and distribution of assets upon liquidation, dissolution or
winding up. As to the payment of distributions and as to distribution of assets
upon liquidation, dissolution or winding up, any class or series of Partnership
Units or Partnership Interests which by its terms specifies that it shall rank
junior to, on a parity with, or senior to the Partnership Units shall also rank
junior to, or pari passu with, or senior to, as the case may be, the entitlement
of the LTIP Units to such distribution. Subject to the terms of any LTIP Unit
Agreement, an LTIP Unitholder shall be entitled to transfer his or her LTIP
Units to the same extent, and subject to the same restrictions as holders of
Partnership Units are entitled to transfer their Partnership Units pursuant to
Article 11.

LTIP Units shall be subject to the following special provisions:

(1) LTIP Unit Agreements. LTIP Units may, in the sole discretion of the
Compensation Committee of the Company, be issued subject to vesting, forfeiture
and additional restrictions on transfer pursuant to the terms of an LTIP Unit
Agreement. The terms of any LTIP Unit Agreement may be modified by the
Compensation Committee of the Company, from time to time in its sole discretion,
subject to any restrictions on amendment imposed by the relevant LTIP Unit
Agreement or by the Plan, if applicable. LTIP Units that have become vested
under the terms of an LTIP Unit Agreement are referred to herein as “Vested LTIP
Units”; all other LTIP Units shall be treated as “Unvested LTIP Units.”

(2) Forfeiture. Unless otherwise specified in the applicable LTIP Unit
Agreement, upon the occurrence of any event specified in an LTIP Unit Agreement
as resulting in either the right of the Partnership or the General Partner to
repurchase LTIP Units at a specified purchase price or some other forfeiture of
any LTIP Units, if the Partnership or the General Partner exercises such right
to repurchase or forfeiture in accordance with the applicable LTIP Unit
Agreement, then the relevant LTIP Units shall immediately, and without any
further action, be treated as cancelled and no longer outstanding for any
purpose. Unless otherwise specified in the applicable LTIP Unit Agreement, no
consideration or other payment shall be due with respect to any LTIP Units that
have been forfeited, other than any distributions declared with respect to a
Partnership Record Date prior to the effective date of the forfeiture. In
connection with any repurchase or forfeiture of LTIP Units, the balance of the
portion of the Capital Account of the LTIP Unitholder that is attributable to
all of his or her LTIP Units shall be reduced by the amount, if any, by which it
exceeds the target balance contemplated by Section 6.1(c), calculated with
respect to the LTIP Unitholder’s remaining LTIP Units, if any.

 

22



--------------------------------------------------------------------------------

(3) Allocations. LTIP Unitholders shall receive certain special allocations of
gain under Section 6.1(c).

(4) Redemption. The Redemption Right provided to Limited Partners under
Section 8.6 shall not apply with respect to LTIP Units unless and until they are
converted to Partnership Units as provided in clause (vi) below and Section 8.7.

(5) Legend. Any certificate evidencing an LTIP Unit shall bear an appropriate
legend indicating that additional terms, conditions and restrictions on
transfer, including any LTIP Unit Agreement, apply to the LTIP Unit.

(6) Conversion to Partnership Units. Vested LTIP Units are eligible to be
converted into Partnership Units under Section 8.7.

(7) Voting. LTIP Units shall have the voting rights provided in Section 8.8.

Section 4.3. Contribution of Proceeds of Issuance of Securities by the Company

On the date of the completion of the Initial Public Offering and the Concurrent
Offering, the Company shall contribute to the Partnership the proceeds of the
Initial Public Offering and the Concurrent Offering in exchange for Partnership
Units; and in connection with any other REIT Share Offering and any other
issuance of REIT Shares, other securities or New Securities pursuant to
Section 4.2, the Company shall contribute to the Partnership any proceeds (or a
portion thereof) raised in connection with such issuance in exchange for
Partnership Interests or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights, all such that the economic interests are substantially similar to
those of the REIT Shares or other securities or New Securities contributed to
the Partnership; provided, that, in each case, if the proceeds actually received
by the Company are less than the gross proceeds of such issuance as a result of
any underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the Company shall be deemed to have made a Capital
Contribution to the Partnership in the amount equal to the sum of the net
proceeds of such issuance plus the amount of such underwriter’s discount and
other expenses paid by the Company (which discount and expense shall be treated
as an expense for the benefit of the Partnership in accordance with
Section 7.4). In the case of employee purchases of New Securities at a discount
from fair market value, the amount of such discount representing compensation to
the employee, as determined by the General Partner, shall be treated as an
expense of the issuance of such New Securities.

Section 4.4. Additional Funds

(a) The General Partner may, at any time and from time to time, determine that
the Partnership requires additional funds (“Additional Funds”) for the
acquisition of additional assets, for the redemption of Partnership Units or for
such other purposes as the General Partner may determine in its sole and
absolute discretion. Additional Funds may be obtained by the Partnership, at the
election of the General Partner, in any manner provided in, and in accordance
with, the terms of this Section 4.4 without the approval of any Limited
Partners.

 

23



--------------------------------------------------------------------------------

(b) The General Partner, on behalf of the Partnership, may obtain any Additional
Funds by accepting Capital Contributions from any Partners or other Persons. In
connection with any such Capital Contribution, the General Partner is hereby
authorized to cause the Partnership from time to time to issue additional
Partnership Units (as set forth in Section 4.2 above) in consideration therefor,
and the Percentage Interests of the Partners shall be adjusted to reflect the
issuance of such additional Partnership Units.

(c) The General Partner, on behalf of the Partnership, may obtain any Additional
Funds by causing the Partnership to incur Debt to any Person upon such terms as
the General Partner determines appropriate, including making such Debt
convertible, redeemable or exchangeable for Partnership Units; provided,
however, that the Partnership shall not incur any such Debt if (i) a breach,
violation or default of such indebtedness would be deemed to occur by virtue of
the transfer of any Partnership Interest, or (ii) such Debt is recourse to any
Partner (unless the Partner otherwise agrees).

(d) The General Partner, on behalf of the Partnership, may obtain any Additional
Funds by causing the Partnership to incur Debt with the Company if (i) such Debt
is, to the extent permitted by law, on substantially the same terms and
conditions (including interest rate, repayment schedule, and conversion,
redemption, repurchase and exchange rights) as Funding Debt incurred by the
General Partner, the net proceeds of which are loaned to the Partnership to
provide such Additional Funds, or (ii) such Debt is on terms and conditions no
less favorable to the Partnership than would be available to the Partnership
from any third party; provided, however, that the Partnership shall not incur
any such Debt if such Debt is recourse to any Partner (unless the Partner
otherwise agrees).

Section 4.5. Preemptive Rights

No Person shall have any preemptive, preferential or other similar right with
respect to (i) additional Capital Contributions or loans to the Partnership; or
(ii) the issuance or sale of any Partnership Units or other Partnership
Interests.

ARTICLE 5

DISTRIBUTIONS

Section 5.1. Priority and Timing of Distributions of Available Cash

The General Partner shall cause the Partnership to distribute at least quarterly
all or such portion as the General Partner may in its sole discretion determine
of Available Cash generated by the Partnership during such quarter or shorter
period to the Partners that are Partners on the Partnership Record Date with
respect to such quarter or shorter period in the following priority:

 

24



--------------------------------------------------------------------------------

(a) First, to the Partners in accordance with their Percentage Interests in
arrears with respect to the immediately preceding calendar quarter in an amount
equal to (1) the sum of (a) the General Partner’s reasonable estimate of the Net
Income allocable to the Partners in accordance with their Percentage Interests
under Section 6.1(a) with respect to such immediately preceding calendar quarter
and (b) the General Partner’s determination of the Net Income so allocated in
prior calendar quarters in the same calendar year, reduced by (2) the sum of
(a) all distributions previously made under this subsection or under subsection
B. with respect to all calendar quarters during the same calendar year and
(b) any Net Loss allocable to the Partners in accordance with their Percentage
Interests in such calendar quarter or any preceding calendar quarter of the same
calendar year under Section 6.1(b).

(b) Second, to the Partners in accordance with their Percentage Interests;
provided, that in no event may a Partner receive a distribution of Available
Cash with respect to a Partnership Unit if such Partner is entitled to receive a
distribution out of such Available Cash with respect to a REIT Share for which
such Partnership Unit has been exchanged, and any such distribution shall be
made to the Company; and provided, further, that no LTIP Unitholder shall
receive any distribution of Available Cash if and to the extent the balance of
such LTIP Unitholder’s Adjusted Capital Account would be equal to or less than
zero after such distribution is made unless the balances of the Adjusted Capital
Accounts of all Partners in the Partnership would also be equal to or less than
zero after such distribution is made.

Section 5.2. Amounts Withheld

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the Partners or Assignees shall be treated as amounts
distributed to the Partners or Assignees pursuant to Section 5.1 for all
purposes under this Agreement.

Section 5.3. Distributions Upon Liquidation

Proceeds from a Terminating Capital Transaction and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with
Section 13.2.

Section 5.4. Restrictions on Distributions

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would violate Section 17-607 of the Act or other applicable
law.

Section 5.5. Compliance with REIT Requirements

Distributions payable with respect to any Partnership Units, other than any
Partnership Units issued to the General Partner in connection with the issuance
of REIT Shares by the Company, that were not outstanding during the entire
quarterly period in respect of which any distribution is made shall be prorated
based on the portion of the period that such Partnership Units were outstanding.
The General Partner shall make such reasonable efforts, as determined by it in
its sole and absolute discretion and consistent with the Company’s qualification
as a REIT, to cause the Partnership to distribute sufficient amounts to enable
the Company, for so long as the Company has determined to qualify as a REIT, to
pay stockholder dividends that will (a) satisfy the requirements for qualifying
as a REIT under the Code and Regulations (the “ REIT Requirements”) and
(b) except to the extent otherwise determined by the Company, eliminate any
federal income or excise tax liability of the Company.

 

25



--------------------------------------------------------------------------------

ARTICLE 6

ALLOCATIONS

Section 6.1. Allocations For Capital Account Purposes

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B) shall be allocated among
the Partners in each taxable year (or portion thereof) as provided herein below.

(a) After giving effect to the special allocations set forth in Section 1 of
Exhibit C attached hereto, Net Income shall be allocated to the Partners in
accordance with their respective Percentage Interests.

(b) After giving effect to the special allocations set forth in Section 1 of
Exhibit C attached hereto, Net Losses shall be allocated to the Partners in
accordance with their respective Percentage Interests. In no event shall Net
Losses be allocated to a Limited Partner to the extent such allocation would
result in such partner having an Adjusted Capital Account Deficit (per Unit) at
the end of any taxable year in excess of the Adjusted Capital Account Deficit
(per Unit) of any other Limited Partner. All such Net Losses shall be allocated
to the other Partners; provided, however, that appropriate adjustments shall be
made to the allocation of future Net Income in order to offset such specially
allocated Net Losses hereunder.

(c) Notwithstanding the provisions of Section 6.1(a) above, any net capital
gains realized in connection with the actual or hypothetical sale of all or
substantially all of the assets of the Partnership, including net capital gain
realized in connection with an adjustment to the Carrying Value of Partnership
assets under Code Section 704(b), shall first be allocated to the LTIP
Unitholders until the aggregate Economic Capital Account Balances of such LTIP
Unitholders, to the extent attributable to their ownership of LTIP Units, are
equal to the product of (i) the Partnership Unit Economic Balance, multiplied by
(ii) the number of such LTIP Unitholders’ LTIP Units.

Section 6.2. Economic Capital Account Balances of LTIP Unitholders

For this purpose, the “Economic Capital Account Balances” of the LTIP
Unitholders will be equal to their Capital Account balances, plus the amount of
their shares of any Partner Minimum Gain or Partnership Minimum Gain, in either
case to the extent attributable to their ownership of LTIP Units. Similarly, the
“Partnership Unit Economic Balance” shall mean (i) the Capital Account balance
of the Company, plus the amount of the Company’s share of any Partner Minimum
Gain or Partnership Minimum Gain, in either case to the extent attributable to
the Company’s ownership of Partnership Units and computed on a hypothetical
basis after taking into account all allocations through the date on which any
allocation is made under this Section 6.2, divided by (ii) the number of the
Company’s Partnership Units. Any such allocations shall

 

26



--------------------------------------------------------------------------------

be made among the LTIP Unitholders in proportion to the amounts required to be
allocated to each under this Section 6.2. The parties agree that the intent of
this Section 6.2 is to make the Capital Account balances of the LTIP Unitholders
with respect to each of their LTIP Units economically equivalent to the Capital
Account balance of the Company with respect to each of its Partnership Units if
the Carrying Value of the Partnership’s property has been adjusted in accordance
with Exhibit B in a corresponding amount.

ARTICLE 7

MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1. Management

(a) Except as otherwise expressly provided in this Agreement, all management
powers over the business and affairs of the Partnership are and shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Limited Partners with or without cause, except with the consent of the
General Partner, which it may give or withhold at its sole and absolute
discretion. In addition to the powers now or hereafter granted to a general
partner of a limited partnership under applicable law or which are granted to
the General Partner under any other provision of this Agreement, the General
Partner, subject to Sections 7.3 and 7.12, shall have full power and authority
to do all things deemed necessary or desirable by it to conduct the business of
the Partnership, to exercise all powers set forth in Section 3.2 and to
effectuate the purposes set forth in Section 3.1, including:

(i) the making of any expenditures, the lending or borrowing of money (including
making prepayments on loans and borrowing money to permit the Partnership to
make distributions to its Partners in such amounts as will permit the Company
(so long as the Company desires to maintain its qualification as a REIT) to
avoid the payment of any federal income tax (including, for this purpose, any
excise tax pursuant to Code Section 4981) and to make distributions to its
shareholders in amounts sufficient to permit the Company to maintain its REIT
status), the assumption or guarantee of, or other contracting for, indebtedness
and other liabilities, the issuance of evidence of indebtedness (including the
securing of the same by deed, mortgage, deed of trust or other lien or
encumbrance on the Partnership’s assets) and the incurring of any obligations it
deems necessary for the conduct of the activities of the Partnership;

(ii) the making of tax, regulatory and other filings or elections, or rendering
of periodic or other reports to governmental or other agencies having
jurisdiction over the business or assets of the Partnership;

(iii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any assets of the Partnership (including the exercise or grant of
any conversion, option, privilege, or subscription right or other right
available in connection with any assets at any time held by the Partnership) or
the merger or other combination of the Partnership with or into another entity
(all of the foregoing subject to any prior approval only to the extent required
by Section 7.3);

 

27



--------------------------------------------------------------------------------

(iv) the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the use of the assets of the Partnership (including cash on hand)
for any purpose consistent with the terms of this Agreement and on any terms
that it sees fit, including the financing of the conduct of the operations of
the Partnership, the Company or any of the Partnership’s or the Company’s
Subsidiaries, the lending of funds to other Persons (including the Subsidiaries
of the Partnership and/or the Company) and the repayment of obligations of the
Partnership and its Subsidiaries and any other Person in which it has an equity
investment, and the making of capital contributions to its Subsidiaries;

(v) the management, operation, leasing, landscaping, repair, alteration,
demolition, disposition or improvement of any real property or improvements
owned by the Partnership or any Subsidiary of the Partnership;

(vi) the negotiation, execution, delivery and performance of any contracts,
conveyances or other instruments that the General Partner considers useful or
necessary or convenient to the conduct of the Partnership’s operations or the
implementation of the General Partner’s powers under this Agreement, including
contracting with consultants, accountants, legal counsel, other professional
advisors and other agents and the payment of their expenses and compensation out
of the Partnership’s assets;

(vii) the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;

(viii) holding, managing, investing and reinvesting cash and other assets of the
Partnership;

(ix) the collection and receipt of revenues and income of the Partnership;

(x) the establishment of one or more divisions of the Partnership, the selection
and dismissal of employees of the Partnership (including employees who may be
designated as officers with titles such as “president,” “vice president,”
“secretary” and “treasurer” of the Partnership), and agents, outside attorneys,
accountants, consultants and contractors of the Partnership, and the
determination of their compensation and other terms of employment or hiring;

(xi) the maintenance of such insurance for the benefit of the Partnership and
the Partners as it deems necessary or appropriate;

(xii) the formation of, or acquisition of an interest in, and the contribution
of property to, any further limited or general partnerships, limited liability
companies, real estate investment trusts, corporations, entities that are
treated as REITs, “taxable REIT subsidiaries” or as foreign corporations for
federal income tax purposes, joint ventures or other relationships that it deems
desirable (including the acquisition of interests in, and the contributions of
property or the making of loans to, its or the Company’s Subsidiaries and any
other Person in which it has an equity investment from time to time or the
incurrence of indebtedness on behalf of such Persons

 

28



--------------------------------------------------------------------------------

or the guarantee of obligations of such Persons and the making of any tax,
regulatory or other filing or election with respect to any of the foregoing
Persons); provided, that as long as the Company has determined to continue to
qualify as a REIT, the Partnership may not engage in any such formation,
acquisition or contribution that would cause the Company to fail to qualify as a
REIT;

(xiii) the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurrence of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(xiv) the undertaking of any action in connection with the Partnership’s direct
or indirect investment in any Subsidiary or any other Person (including the
contribution or loan of funds by the Partnership to such Persons);

(xv) the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt;

(xvi) the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

(xvii) the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

(xviii) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

(xix) the exercise of any of the powers of the General Partner enumerated in
this Agreement on behalf of any Person in which the Partnership does not have an
interest pursuant to contractual or other arrangements with such Person;

(xx) the making, execution, delivery and performance of any and all deeds,
leases, notes, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases or legal
instruments or agreements in writing necessary, appropriate or convenient, in
the judgment of the General Partner, for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement;

 

29



--------------------------------------------------------------------------------

(xxi) the issuance of additional Partnership Units and other partnership
interests, as appropriate, in connection with Capital Contributions by
Additional Limited Partners and additional Capital Contributions by Partners
pursuant to Article 4; and

(xxii) the taking of any action necessary (or appropriate by the General
Partner, in its discretion) to enable the Company to qualify as a REIT.

(b) Each of the Limited Partners agrees that the General Partner is authorized
to execute, deliver and perform the above-mentioned agreements and transactions
on behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement (except as
provided in Section 7.3), the Act or any applicable law, rule or regulation, to
the fullest extent permitted under the Act or other applicable law, rule or
regulation. The execution, delivery or performance by the General Partner or the
Partnership of any agreement authorized or permitted under this Agreement shall
not constitute a breach by the General Partner of any duty that the General
Partner may owe the Partnership or the Limited Partners or any other Persons
under this Agreement or of any duty stated or implied by law or equity.

(c) At all times from and after the date hereof, the General Partner may cause
the Partnership to establish and maintain at any and all times working capital
accounts and other cash or similar balances in such amounts as the General
Partner, in its sole and absolute discretion, deems appropriate and reasonable
from time to time.

(d) In exercising its authority under this Agreement, the General Partner may,
but shall be under no obligation to (except as otherwise provided by this
Agreement with respect to the qualification of the Company as a REIT), take into
account the tax consequences to any Partner of any action taken by it. The
General Partner and the Partnership shall not be liable to a Limited Partner
under any circumstances as a result of an income tax liability incurred by such
Limited Partner as a result of an action (or inaction) by the General Partner
taken pursuant to its authority under this Agreement and in accordance with the
terms of Section 7.3.

Section 7.2. Certificate of Limited Partnership

The General Partner has filed the Certificate with the Secretary of State of the
State of Delaware as required by the Act. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, or the District of Columbia, in which the Partnership may elect to
do business or own property. To the extent that such action is determined by the
General Partner to be reasonable and necessary or appropriate or convenient, the
General Partner shall file amendments to and restatements of the Certificate and
do all of the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, or the District of Columbia, in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5(a)(iv), the General Partner shall not be required, before
or after filing, to deliver or mail a copy of the Certificate or any amendment
thereto or restatement thereof to any Limited Partner.

 

30



--------------------------------------------------------------------------------

Section 7.3. Restrictions on General Partner Authority

The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of
Limited Partners holding a majority of the Percentage Interests of the Limited
Partners, or such other percentage of the Limited Partners as may be
specifically provided for under a provision of this Agreement.

Section 7.4. Reimbursement of the General Partner and the Company

(a) Except as provided in this Section 7.4 and elsewhere in this Agreement
(including the provisions of Articles 5 and 6 regarding distributions, payments,
and allocations to which it may be entitled), the General Partner shall not be
compensated for its services as general partner of the Partnership.

(b) The General Partner and its Affiliates shall be reimbursed on a monthly
basis, or such other basis as the General Partner may determine in its sole and
absolute discretion, for all expenditures that each incurs relating to the
ownership and operation of, or for the benefit of, the Partnership.

(c) As set forth in Section 4.3, the Company shall be treated as having made a
Capital Contribution in the amount of all expenses that it incurs and pays
relating to the Initial Public Offering, the Concurrent Offering, any other REIT
Share Offering and any other issuance of REIT Shares, other securities or New
Securities pursuant to Section 4.2, the proceeds from the issuance of which are
contributed to the Partnership.

(d) In the event that the Company shall elect to purchase from its shareholders
REIT Shares for the purpose of delivering such REIT Shares to satisfy an
obligation under any distribution reinvestment program adopted by the Company,
any employee share purchase plan adopted by the Company, or any similar
obligation or arrangement undertaken by the Company in the future, the purchase
price paid by the Company for such REIT Shares and any other expenses incurred
by the Company in connection with such purchase shall be considered expenses of
the Partnership and shall be reimbursed to the Company, subject to the condition
that: (i) if such REIT Shares subsequently are sold by the Company, the Company
shall pay to the Partnership any proceeds received by the Company for such REIT
Shares (which sales proceeds shall include the amount of distributions
reinvested under any distribution reinvestment or similar program; provided,
that a transfer of REIT Shares for Partnership Units pursuant to Section 8.6
would not be considered a sale for such purposes); and (ii) if such REIT Shares
are not retransferred by the Company within 30 days after the purchase thereof,
the General Partner shall cause the Partnership to cancel a number of
Partnership Units held by the Company equal to the product obtained by
multiplying the Conversion Factor by the number of such REIT Shares (in which
case such reimbursement shall be treated as a distribution in redemption of
Partnership Units held by the Company).

Section 7.5. Outside Activities of the General Partner

The General Partner shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of Partnership Interests and the management of the business of the
Partnership, and such activities as are incidental thereto. The General Partner
and any Affiliates of the General Partner may acquire Limited Partner Interests
and shall be entitled to exercise all rights of a Limited Partner relating to
such Limited Partner Interests.

 

31



--------------------------------------------------------------------------------

Section 7.6. Contracts with Affiliates

(a) The Partnership may lend or contribute funds or other assets to its or the
Company’s Subsidiaries or other Persons in which it or the Company has an equity
investment and such Persons may borrow funds from the Partnership, on terms and
conditions established in the sole and absolute discretion of the General
Partner. The foregoing authority shall not create any right or benefit in favor
of any Subsidiary or any other Person.

(b) Except as provided in Section 7.5, the Partnership may transfer assets to
joint ventures, other partnerships, limited liability companies, real estate
investment trusts, corporations or other business entities in which it is or
thereby becomes a participant upon such terms and subject to such conditions
consistent with this Agreement and applicable law as the General Partner, in its
sole and absolute discretion, believes are advisable.

(c) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates shall sell, transfer or convey any property to, or
purchase any property from, the Partnership, directly or indirectly, except
pursuant to transactions that are determined by the General Partner in good
faith to be fair and reasonable.

(d) The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt, on behalf of the
Partnership, employee benefit plans, share option plans, and similar plans
funded by the Partnership for the benefit of employees of the General Partner,
the Company, the Partnership, Subsidiaries of the Partnership or any Affiliate
of any of them in respect of services performed, directly or indirectly, for the
benefit of the Partnership, the Company, the General Partner or any Subsidiaries
of the Partnership.

(e) The General Partner is expressly authorized to enter into, in the name and
on behalf of the Partnership, and without the approval of the Limited Partners,
a right of first opportunity arrangement and other conflict avoidance agreements
with various Affiliates of the Partnership, the Company and the General Partner,
on such terms as the General Partner, in its sole and absolute discretion,
believes are advisable.

Section 7.7. Indemnification

(a) To the fullest extent permitted by Delaware law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including attorneys’ fees and other
legal fees and expenses), judgments, fines, settlements, and other amounts
arising from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative, that relate to the operations of the
Partnership or the Company (“Actions”) as set forth in this Agreement, in which
such Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, except:

 

32



--------------------------------------------------------------------------------

(i) if the act or omission of the Indemnitee was material to the matter giving
rise to the Action and either was committed in bad faith or was the result of
active and deliberate dishonesty;

(ii) for any loss resulting from any transaction for which such Indemnitee
actually received an improper personal benefit in money, property or services or
otherwise in violation or breach of any provision of this Agreement; or

(iii) in the case of any criminal proceeding, if the Indemnitee had reason to
believe the act or omission was unlawful.

Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise for any indebtedness of the
Partnership or any Subsidiary of the Partnership (including any indebtedness
which the Partnership or any Subsidiary of the Partnership has assumed or taken
subject to), and the General Partner is hereby authorized and empowered, on
behalf of the Partnership, to enter into one or more indemnity agreements
consistent with the provisions of this Section 7.7 in favor of any Indemnitee
having or potentially having liability for any such indebtedness. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, and neither the General Partner nor any Limited
Partner shall have any obligation to contribute to the capital of the
Partnership, or otherwise provide funds, to enable the Partnership to fund its
obligations under this Section 7.7.

(b) Reasonable expenses incurred by an Indemnitee who is a party to a proceeding
shall be paid or reimbursed by the Partnership in advance of the final
disposition of the proceeding, upon receipt by the Partnership of an undertaking
by or on behalf of the Indemnitee to repay such amount if it shall be determined
that the Indemnitee is not entitled to be indemnified as authorized in
Section 7.7(a).

(c) The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity unless otherwise provided in a written agreement pursuant to which
such Indemnities are indemnified.

(d) The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of the Indemnities and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

(e) For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute

 

33



--------------------------------------------------------------------------------

fines within the meaning of this Section 7.7; and actions taken or omitted by
the Indemnitee with respect to an employee benefit plan in the performance of
its duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

(f) In no event may an Indemnitee subject any of the Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 7.7 are for the benefit of the Indemnities,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons. Any amendment,
modification or repeal of this Section 7.7 or any provision hereof shall be
prospective only and shall not in any way affect the Partnership’s liability to
any Indemnitee under this Section 7.7, as in effect immediately prior to such
amendment, modification, or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

Section 7.8. Liability of the General Partner

(a) Notwithstanding anything to the contrary set forth in this Agreement, none
of the General Partner, its Affiliates, or any of their respective officers,
trustees, directors, shareholders, partners, members, employees, representatives
or agents or any officer, employee, representative or agent of the Partnership
and its Affiliates (individually, a “Covered Person” and collectively, the
“Covered Persons”) shall be liable for monetary damages to the Partnership, any
Partners or any Assignees for losses sustained or liabilities incurred as a
result of errors in judgment or of any act or omission if the Covered Person’s
conduct did not constitute intentional harm or gross negligence.

(b) To the fullest extent permitted by law:

(i) the General Partner is acting for the benefit of not only the Partnership
and the Limited Partners, but also the Company’s stockholders collectively;

(ii) in the event of a conflict between the interests of the Partnership or any
Limited Partner, on the one hand, and the separate interests of the Company or
its stockholders, on the other hand, the General Partner is under no obligation
not to give priority to the separate interests of the Company or the
stockholders of the Company and may give priority to the separate interests of
the Company and its stockholders in a manner that is adverse to the Partnership
and its Limited Partners, and any action or failure to act on the part of the
Company or its directors that gives priority to the separate interests of the
Company or its stockholders does not violate the duty of loyalty otherwise owed
by the General Partner to the Partnership and/or the Limited Partners or any
other Person bound by this Agreement; and

 

34



--------------------------------------------------------------------------------

(iii) the General Partner shall not be liable to the Partnership or to any
Limited Partner or any other Person bound by this Agreement for monetary damages
for losses sustained, liabilities incurred or benefits not derived by the
Partnership or any Limited Partner in connection with such decisions, except for
liability for the General Partner’s intentional harm or gross negligence.

In furtherance and not in limitation of the foregoing, to the fullest extent
permitted by law and notwithstanding any other provision of this Agreement or
any other agreement contemplated herein or applicable provisions of law or
equity or otherwise, whenever a conflict arises between the interests of
stockholders of the Company, on one hand, and any other Limited Partner, on the
other hand, the General Partner will endeavor in good faith to resolve the
conflict in a manner not adverse to either the stockholders of the Company or
any other Limited Partner; provided, however, that for so long as the Company
owns a controlling economic interest in the Partnership, any conflict that
cannot be resolved in a manner not adverse to either the stockholders of the
Company or any other Limited Partner shall be resolved in favor of the
stockholders of the Company, and any action taken by the General Partner in
connection with any such conflict of interests shall not constitute a breach of
this Agreement or any duty in law, at equity or otherwise.

(c) Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its employees and agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
employee or agent appointed by the General Partner in good faith.

(d) Any amendment, modification or repeal of this Section 7.8 shall be
prospective only and shall not in any way affect the limitations on the Covered
Person’s liability to the Partnership and the Limited Partners under this
Section 7.8 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

(e) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, any Covered Person acting under this Agreement or otherwise
shall not be liable to the Partnership or to any Partner for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they restrict the duties and liabilities of a Covered Person
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of such Covered Person.

Section 7.9. Other Matters Concerning the General Partner

(a) The General Partner may rely and shall be protected in acting, or refraining
from acting, upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, bond, debenture, or other paper or
document believed by it in good faith to be genuine and to have been signed or
presented by the proper party or parties.

 

35



--------------------------------------------------------------------------------

(b) The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, architects, engineers, environmental
consultants and other consultants and advisers selected by it, and any act taken
or omitted to be taken in reliance upon the opinion of such Persons as to
matters which the General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.

(c) The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers and
duly appointed attorneys-in-fact. Each such attorney shall, to the extent
provided by the General Partner in the power of attorney, have full power and
authority to do and perform each and every act and duty which is permitted or
required to be done by the General Partner hereunder.

(d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Company to continue to
qualify as a REIT; (ii) for the Company otherwise to satisfy the REIT
Requirements; or (iii) to avoid the Company incurring any taxes under Code
Section 337(d), 857, 1374 or 4981, is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners.

Section 7.10. Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine in
its sole and absolute discretion, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

Section 7.11. Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership and to enter into any contracts on behalf of the Partnership,
and take any and all actions on behalf of the Partnership and such Person shall
be entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole

 

36



--------------------------------------------------------------------------------

party in interest, both legally and beneficially. Each Limited Partner hereby
waives any and all defenses or other remedies which may be available against
such Person to contest, negate or disaffirm any action of the General Partner in
connection with any such dealing. In no event shall any Person dealing with the
General Partner or its representatives be obligated to ascertain that the terms
of this Agreement have been complied with or to inquire into the necessity or
expedience of any act or action of the General Partner or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (i) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect; (ii) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership; and (iii) such certificate, document or instrument was duly
executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

Section 7.12. Partner Approval for Extraordinary Transactions

Notwithstanding anything to the contrary in this Agreement, for so long as
Eldridge owns a Partnership Interest representing at least 10% of the
outstanding Partnership Units, the following actions shall require Partner
Approval:

(i) a merger, consolidation or other combination of the Partnership’s assets
with another entity not in the ordinary course of the Partnership’s business, a
sale, transfer or lease of all or substantially all of the Partnership’s assets
or a reclassification, recapitalization or change of any outstanding shares of
the Company’s or General Partner’s stock or other outstanding equity interests;

(ii) the adoption of a material amendment to this Agreement pursuant to
Section 14.1;

(iii) the transfer of the Company’s interest in the Partnership or a change of
control transaction of the Company as the controlling party of the General
Partner;

(iv) the withdrawal of the General Partner pursuant to Section 11.2;

(v) the making of a general assignment for the benefit of creditors or
appointment or acquiescence in the appointment of a custodian, receiver or
trustee for all or any part of the Partnership’s assets; and

(vi) the institution of any proceeding for bankruptcy on behalf of the
Partnership.

The right to vote by such Limited Partners shall permanently terminate at such
time as the Company owns a Partnership Interest greater than 90% of the
aggregate of (a) the Partnership Units owned by the Company and (b) the
Partnership Units issued in the Initial Eldridge Partnership Unit Transactions
set forth in Exhibit A attached hereto that are held directly or indirectly by
Eldridge and EPRT Holdings, LLC. Partnership Units that may be issued to any
Additional Limited Partner pursuant to Section 12.2 shall not be entitled to
consent to the actions described in this Section 7.12.

 

37



--------------------------------------------------------------------------------

ARTICLE 8

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1. Limitation of Liability

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.

Section 8.2. Management of Business

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, trustee, director, member, employee or agent of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, trustee, director, member, employee or agent of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

Section 8.3. Outside Activities of Limited Partners

Subject to any agreements entered into pursuant to Section 7.6(e) and any other
agreements entered into by a Limited Partner or its Affiliates with the
Partnership or any of its Subsidiaries, any Limited Partner (other than the
Company) and any officer, trustee, director, member, employee, agent, trustee,
Affiliate or shareholder of any Limited Partner (other than the Company) shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities that are in direct competition with the Partnership or that are
enhanced by the activities of the Partnership. Neither the Partnership nor any
Partners shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner or Assignee. None of the Limited Partners (other
than the Company) nor any other Person shall have any rights by virtue of this
Agreement or the Partnership relationship established hereby in any business
ventures of any other Person and such Person shall have no obligation pursuant
to this Agreement to offer any interest in any such business ventures to the
Partnership, any Limited Partner or any such other Person, even if such
opportunity is of a character which, if presented to the Partnership, any
Limited Partner or such other Person, could be taken by such Person.

Section 8.4. Return of Capital

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided by Exhibit C or as otherwise expressly provided in this
Agreement, no Limited Partner or Assignee shall have priority over any other
Limited Partner or Assignee, either as to the return of Capital Contributions or
as to profits, losses or distributions.

 

38



--------------------------------------------------------------------------------

Section 8.5. Rights of Limited Partners Relating to the Partnership

(a) In addition to the other rights provided by this Agreement or by the Act,
and except as limited by Section 8.5(c), each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense (including such
copying and administrative charges as the General Partner may establish from
time to time):

(i) to obtain a copy of the most recent annual and quarterly reports prepared by
the Company and distributed to its shareholders, including, annual and quarterly
reports filed with the Securities and Exchange Commission by the Company
pursuant to the Exchange Act;

(ii) to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;

(iii) to obtain a copy of this Agreement and the Certificate and all amendments
thereto, together with executed copies of all powers of attorney pursuant to
which this Agreement, the Certificate and all amendments thereto have been
executed; and

(iv) to obtain true and full information regarding the amount of cash and a
description and statement of any other property or services contributed by each
Partner and which each Partner has agreed to contribute in the future, and the
date on which each became a Partner.

(b) The Partnership shall notify each Limited Partner, upon written request, of
the then current Conversion Factor.

(c) Notwithstanding any other provision of this Section 8.5, the General Partner
may keep confidential from the Limited Partners, for such period of time as the
General Partner determines in its sole and absolute discretion to be reasonable,
any information that (i) the General Partner reasonably believes to be in the
nature of trade secrets or other information, the disclosure of which the
General Partner in good faith believes is not in the best interests of the
Partnership or could damage the Partnership or its business; or (ii) the
Partnership is required by law or by agreements with an unaffiliated third party
to keep confidential.

Section 8.6. Redemption Right

(a) Subject to Sections 8.6(b) and 8.6(c) and on or after such date, if any, as
expressly provided for in any agreement entered into between the Partnership and
any Limited Partner, each Limited Partner (other than the Company) shall have
the right (the “Redemption Right”) to require the Partnership to redeem on a
Specified Redemption Date all or a portion of the Partnership Units (provided
that such Partnership Units constitute Common Units) held by such Limited
Partner at a redemption price per Unit equal to and in the form of the Cash
Amount to be paid by the Partnership. The Redemption Right shall be exercised
pursuant to a Notice of

 

39



--------------------------------------------------------------------------------

Redemption delivered to the Partnership (with a copy to the Company) by the
Limited Partner who is exercising the redemption right (the “Redeeming
Partner”); provided, however, that the Partnership shall not be obligated to
satisfy such Redemption Right if the Company elects to purchase the Partnership
Units subject to the Notice of Redemption pursuant to Section 8.6(b). A Limited
Partner may not exercise the Redemption Right for less than one thousand (1,000)
Partnership Units at any one time or, if such Limited Partner holds less than
one thousand (1,000) Partnership Units, all of the Partnership Units held by
such Partner. The Redeeming Partner shall have no right, with respect to any
Partnership Units so redeemed, to receive any distributions paid on or after the
Specified Redemption Date. The Assignee of any Limited Partner may exercise the
rights of such Limited Partner pursuant to this Section 8.6, and such Limited
Partner shall be deemed to have assigned such rights to such Assignee and shall
be bound by the exercise of such rights by such Assignee. In connection with any
exercise of such rights by an Assignee on behalf of a Limited Partner, the Cash
Amount shall be paid by the Partnership directly to such Assignee and not to
such Limited Partner. Any Partnership Units redeemed by the Partnership pursuant
to this Section 8.6(a) shall be cancelled upon such redemption.

(b) Notwithstanding the provisions of Section 8.6(a), a Limited Partner that
exercises the Redemption Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Redemption to the Company, and the
Company may, in its sole and absolute discretion, elect to purchase directly and
acquire such Partnership Units by paying to the Redeeming Partner either the
Cash Amount or the REIT Shares Amount, as elected by the Company (in its sole
and absolute discretion), on the Specified Redemption Date, whereupon the
Company shall acquire the Partnership Units offered for redemption by the
Redeeming Partner and shall be treated for all purposes of this Agreement as the
owner of such Partnership Units. If the Company shall elect to exercise its
right to purchase Partnership Units under this Section 8.6(b) with respect to a
Notice of Redemption, it shall so notify the Redeeming Partner within five
(5) Business Days after the receipt by it of such Notice of Redemption. Unless
the Company (in its sole and absolute discretion) shall exercise its right to
purchase Partnership Units from the Redeeming Partner pursuant to this
Section 8.6(b), the Company shall not have any obligation to the Redeeming
Partner or the Partnership with respect to the Redeeming Partner’s exercise of
the Redemption Right. In the event the Company shall exercise its right to
purchase Partnership Units with respect to the exercise of a Redemption Right in
the manner described in the first sentence of this Section 8.6(b), the
Partnership shall have no obligation to pay any amount to the Redeeming Partner
with respect to such Redeeming Partner’s exercise of such Redemption Right, and
each of the Redeeming Partner, the Partnership and the Company shall treat the
transaction between the Company and the Redeeming Partner, for federal income
tax purposes, as a sale of the Redeeming Partner’s Partnership Units to the
Company. Each Redeeming Partner agrees to execute such documents as the Company
may reasonably require in connection with the issuance of REIT Shares upon
exercise of the Redemption Right. In case of any reclassification of the REIT
Shares (including any reclassification upon a consolidation or merger in which
the Company is the continuing corporation) into securities other than REIT
Shares, for purposes of this Section 8.6(b), the Company (or its Successor) may
thereafter exercise its right to purchase Partnership Units for the kind and
amount of shares of such securities receivable upon such reclassification by a
holder of the number of REIT Shares for which such Units could be purchased
pursuant to this Section immediately prior to such reclassification.

 

40



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 8.6(a) and Section 8.6(b), a
Partner shall not be entitled to exercise the Redemption Right pursuant to
Section 8.6(a) to the extent that the delivery of REIT Shares to such Partner on
the Specified Redemption Date by the Company pursuant to Section 8.6(b)
(regardless of whether or not the Company would in fact exercise its rights
under Section 8.6(b)) would (i) be prohibited, as determined in the sole
discretion of the Company, under the Articles of Incorporation or (ii) cause the
acquisition of REIT Shares by such Partner to be “integrated” with any other
distribution of REIT Shares for purposes of complying with the Securities Act.

Section 8.7. Conversion of LTIP Units

(a) An LTIP Unitholder shall have the right (the “Conversion Right”), at his or
her option, at any time to convert all or a portion of his or her Vested LTIP
Units into Partnership Units; provided, however, that a holder may not exercise
the Conversion Right for less than 100 Vested LTIP Units or, if such holder
holds less than 100 Vested LTIP Units, all of the Vested LTIP Units held by such
holder. Notwithstanding the foregoing, in no event may a holder of Vested LTIP
Units convert a number of Vested LTIP Units that exceeds (x) the Economic
Capital Account Balance of such Limited Partner, to the extent attributable to
its ownership of LTIP Units, divided by (y) the Partnership Unit Economic
Balance, in each case as determined as of the effective date of conversion (the
“Capital Account Limitation”). LTIP Unitholders shall not have the right to
convert Unvested LTIP Units into Partnership Units until they become Vested LTIP
Units; provided, however, that when an LTIP Unitholder is notified of the
expected occurrence of an event that will cause his or her Unvested LTIP Units
to become Vested LTIP Units, such LTIP Unitholder may give the Partnership a
Conversion Notice conditioned upon and effective as of the time of vesting and
such Conversion Notice, unless subsequently revoked by the LTIP Unitholder,
shall be accepted by the Partnership subject to such condition. The General
Partner shall have the right at any time to cause a conversion of Vested LTIP
Units into Partnership Units. In all cases, the conversion of any LTIP Units
into Partnership Units shall be subject to the conditions and procedures set
forth in this Section 8.7.

(b) Subject to the Capital Account Limitation, a holder of Vested LTIP Units may
convert such Units into an equal number of fully paid and non-assessable
Partnership Units, giving effect to all adjustments (if any) made pursuant to
Section 4.2(c). In order to exercise his or her Conversion Right, an LTIP
Unitholder shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit F to the Partnership (with a copy to the General Partner) not less
than 10 nor more than 60 days prior to a date (the “Conversion Date”) specified
in such Conversion Notice; provided, however, that if the General Partner has
not given to the LTIP Unitholders notice of a proposed or upcoming Transaction
at least 30 days prior to the effective date of such Transaction, then LTIP
Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the 10th day after such notice from the General Partner of a
Transaction or (y) the third Business Day immediately preceding the effective
date of such Transaction. A Conversion Notice shall be provided in the manner
provided in Section 15.1. Each LTIP Unitholder covenants and agrees with the
Partnership that all Vested LTIP Units to be converted pursuant to this
Section 8.7(b) shall be free and clear of all liens. Notwithstanding anything
herein to the contrary, a holder of LTIP Units may deliver a Redemption Notice
pursuant to Section 8.6(a) relating to those Partnership Units that will be
issued to such holder upon conversion of such LTIP Units into Partnership Units
in advance of the Conversion Date;

 

41



--------------------------------------------------------------------------------

provided, however, that the redemption of such Partnership Units by the
Partnership shall in no event take place until after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put an LTIP
Unitholder in a position where, if he or she so wishes, the Partnership Units
into which his or her Vested LTIP Units will be converted can be redeemed by the
Partnership simultaneously with such conversion, with the further consequence
that, if the Company elects to assume the Partnership’s redemption obligation
with respect to such Partnership Units under Section 8.6(b) by delivering to
such holder REIT Shares rather than cash, then such holder can have such REIT
Shares issued to him or her simultaneously with the conversion of his or her
Vested LTIP Units into Partnership Units. The General Partner shall cooperate
with an LTIP Unitholder to coordinate the timing of the different events
described in the foregoing sentence.

(c) The Partnership, at any time at the election of the General Partner, may
cause any number of Vested LTIP Units held by an LTIP Unitholder to be converted
(a “Forced Conversion”) into an equal number of Partnership Units, giving effect
to all adjustments (if any) made pursuant to Section 4.2(c); provided, however,
that the Partnership may not cause a Forced Conversion of any LTIP Units that
would not at the time be eligible for conversion at the option of such LTIP
Unitholder pursuant to Section 8.7.

(d) In order to exercise its right of Forced Conversion, the Partnership shall
deliver a notice (a “Forced Conversion Notice”) in the form attached as Exhibit
G to the applicable LTIP Unitholder not less than 10 nor more than 60 days prior
to the Conversion Date specified in such Forced Conversion Notice. A Forced
Conversion Notice shall be provided in the manner provided in Section 15.1.

(e) A conversion of Vested LTIP Units for which the holder thereof has given a
Conversion Notice or the Partnership has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, as of which time
such LTIP Unitholder shall be credited on the books and records of the
Partnership with the issuance as of the opening of business on the next day of
the number of Partnership Units issuable upon such conversion. After the
conversion of LTIP Units as aforesaid, the Partnership shall deliver to such
LTIP Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Partnership Units and remaining LTIP Units, if
any, held by such Person immediately after such conversion. The Assignee of any
Limited Partner pursuant to Article 11 may exercise the rights of such Limited
Partner pursuant to this Section 8.7 and such Limited Partner shall be bound by
the exercise of such rights by the Assignee.

(f) For purposes of making future allocations under Section 6.1(c) and applying
the Capital Account Limitation, the portion of the Economic Capital Account
Balance of the applicable LTIP Unitholder that is treated as attributable to his
or her LTIP Units shall be reduced, as of the date of conversion, by the product
of the number of LTIP Units converted and the Partnership Unit Economic Balance.

(g) If the Partnership or the General Partner shall be a party to any
transaction (including a merger, consolidation, unit exchange, self tender offer
for all or substantially all Partnership Units or other business combination or
reorganization, or sale of all or substantially

 

42



--------------------------------------------------------------------------------

all of the Partnership’s assets, but excluding any transaction which constitutes
an Adjustment Event) in each case as a result of which Partnership Units shall
be exchanged for or converted into the right, or the holders of such Partnership
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (each of the foregoing being referred to herein as a
“Transaction”), then the General Partner shall, immediately prior to the
Transaction, exercise its right to cause a Forced Conversion with respect to the
maximum number of LTIP Units then eligible for conversion, taking into account
any allocations that occur in connection with the Transaction or that would
occur in connection with the Transaction if the assets of the Partnership were
sold at the Transaction price or, if applicable, at a value determined by the
General Partner in good faith using the value attributed to the Partnership
Units in the context of the Transaction (in which case the Conversion Date shall
be the effective date of the Transaction). In anticipation of such Forced
Conversion and the consummation of the Transaction, the Partnership shall use
commercially reasonable efforts to cause each LTIP Unitholder to be afforded the
right to receive in connection with such Transaction in consideration for the
Partnership Units into which his or her LTIP Units will be converted the same
kind and amount of cash, securities and other property (or any combination
thereof) receivable upon the consummation of such Transaction by a holder of the
same number of Partnership Units, assuming such holder of Partnership Units is
not a Person with which the Partnership consolidated or into which the
Partnership merged or which merged into the Partnership or to which such sale or
transfer was made, as the case may be (a “Constituent Person”), or an Affiliate
of a Constituent Person. In the event that holders of Partnership Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of a Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each LTIP Unitholder of such election, and
shall use commercially reasonable efforts to afford the LTIP Unitholders the
right to elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by such
holder into Partnership Units in connection with such Transaction. If an LTIP
Unitholder fails to make such an election, such holder (and any of its
transferees) shall receive upon conversion of each LTIP Unit held by him or her
(or by any of his or her transferees) the same kind and amount of consideration
that a holder of a Partnership Unit would receive if such Partnership Unit
holder failed to make such an election. Subject to the rights of the Partnership
and the Company under any LTIP Unit Agreement and the Plan, the Partnership
shall use commercially reasonable effort to cause the terms of any Transaction
to be consistent with the provisions of this Section 8.7(g) and to enter into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of any LTIP Unitholders whose LTIP Units will not be converted into
Partnership Units in connection with the Transaction that will (i) contain
provisions enabling the holders of LTIP Units that remain outstanding after such
Transaction to convert their LTIP Units into securities as comparable as
reasonably possible under the circumstances to the Partnership Units and
(ii) preserve as far as reasonably possible under the circumstances the
distribution, special allocation, conversion, and other rights set forth in this
Agreement for the benefit of the LTIP Unitholders.

 

43



--------------------------------------------------------------------------------

Section 8.8. Voting Rights of LTIP Units

LTIP Unitholders shall have (a) those voting rights required from time to time
by applicable law, if any, (b) the same voting rights as a holder of Partnership
Units, with the LTIP Units voting as a single class with the Partnership Units
and having one vote per LTIP Unit, and (c) the additional voting rights that are
expressly set forth below. So long as any LTIP Units remain outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least a
majority of the LTIP Units outstanding at the time, given in person or by proxy,
either in writing or at a meeting (voting separately as a class), amend, alter
or repeal, whether by merger, consolidation or otherwise, the provisions of this
Agreement applicable to LTIP Units so as to materially and adversely affect any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Partnership Units; but subject, in any event, to the following provisions:
(i) with respect to any Transaction, so long as the LTIP Units are treated in
accordance with Section 8.7(g), the consummation of such Transaction shall not
be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and (ii) any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including additional Partnership Units, LTIP
Units or preferred Partnership Units, whether ranking senior to, junior to, or
on a parity with the LTIP Units with respect to distributions and the
distribution of assets upon liquidation, dissolution or winding up, shall not be
deemed to materially and adversely affect such rights, preferences, privileges
or voting powers of the LTIP Units or the LTIP Unitholders as such. The
foregoing voting provisions will not apply if, at or prior to the time when the
act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Partnership
Units.

ARTICLE 9

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1. Records and Accounting

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including all books and records necessary
to provide to the Limited Partners any information, lists and copies of
documents required to be provided pursuant to Section 9.3. Any records
maintained by or on behalf of the Partnership in the regular course of its
business may be kept on, or be in the form of, punch cards, magnetic tape,
photographs, micrographics or any other information storage device; provided,
that the records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial and tax reporting purposes, on an accrual basis in
accordance with GAAP, or such other basis as the General Partner determines to
be necessary or appropriate.

Section 9.2. Fiscal Year

The fiscal year of the Partnership shall be the calendar year.

 

44



--------------------------------------------------------------------------------

Section 9.3. Reports

(a) As soon as practicable, but in no event later than one hundred five
(105) days after the close of each Partnership Year, the General Partner shall
cause to be mailed to each Limited Partner as of the close of the Partnership
Year, an annual report containing financial statements of the Partnership, or of
the Company if such statements are prepared solely on a consolidated basis with
the Company, for such Partnership Year, presented in accordance with GAAP, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by the General Partner.

(b) As soon as practicable, but in no event later than one hundred five
(105) days after the close of each calendar quarter (except the last calendar
quarter of each year), the General Partner shall cause to be mailed to each
Limited Partner as of the last day of the calendar quarter, a report containing
unaudited financial statements of the Partnership, or of the Company, if such
statements are prepared solely on a consolidated basis with the Company, and
such other information as may be required by applicable law or regulation, or as
the General Partner determines to be appropriate.

(c) The Partnership shall also cause to be prepared such reports and/or
information as are necessary for the Company to determine its qualification as a
REIT and its compliance with the requirements for REITs pursuant to the Code and
Regulations.

ARTICLE 10

CERTAIN TAX MATTERS

Section 10.1. Preparation of Tax Returns

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

The Limited Partners shall promptly provide the General Partner with such
information relating to the Contributed Properties as is readily available to
the Limited Partners, including tax basis and other relevant information, as may
be reasonably requested by the General Partner from time to time.

Section 10.2. Tax Elections

(a) Except as otherwise provided herein, the General Partner shall, in its sole
and absolute discretion, determine whether to make any available election
pursuant to the Code, including the election under Code Section 754.
Notwithstanding the above, in making any such tax election the General Partner
may, but shall be under no obligation to, take into account the tax consequences
to the Limited Partners resulting from any such election.

(b) The General Partner shall make such tax elections on behalf of the
Partnership as the Limited Partners holding a majority of the Percentage
Interests of the Limited Partners request; provided, that the General Partner
believes that such election is not adverse to the interests of the Company,
including its interest in preserving its qualification as a REIT. The General
Partner can elect to use any method permitted by Code Section 704(c) and the

 

45



--------------------------------------------------------------------------------

Regulations thereunder to take into account any variation between the adjusted
basis of any property contributed to the Partnership by any Partner after the
date hereof and such property’s initial Carrying Value. The General Partner
shall have the right to seek to revoke any tax election it makes (including an
election under Code Section 754) upon the General Partner’s determination, in
its sole and absolute discretion, that such revocation is in the best interests
of the Partners.

Section 10.3. Partnership Representative

(a) The General Partner shall be the “partnership representative,” within the
meaning of Code Section 6223 (the “Partnership Representative”) of the
Partnership for federal income tax purposes. Pursuant to Code Section 6230(e),
upon receipt of notice from the IRS of the beginning of an administrative
proceeding with respect to the Partnership, the Partnership Representative shall
furnish the IRS with the name, address, taxpayer identification number, and
profit interest of each of the Limited Partners and the Assignees; provided,
however, that such information is provided to the Partnership by the Limited
Partners and the Assignees.

(b) The Partnership Representative may, in its discretion, but is not required:

(i) to enter into any settlement with the IRS with respect to any administrative
or judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the
Partnership Representative may expressly state that such agreement shall bind
all Partners, except that such settlement agreement shall not bind any Partner
(i) who (within the time prescribed pursuant to the Code and Regulations) files
a statement with the IRS providing that the Partnership Representative shall not
have the authority to enter into a settlement agreement on behalf of such
Partner; or (ii) who is a “notice partner” (as defined in Code
Section 6231(a)(8)) or a member of a “notice group” (as defined in Code
Section 6223(b)(2));

(ii) in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “final adjustment”) is mailed to the Partnership Representative,
to seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

(iii) to intervene in any action brought by any other Partner for judicial
review of a final adjustment;

(iv) to file a request for an administrative adjustment with the IRS and, if any
part of such request is not allowed by the IRS, to file an appropriate pleading
(petition or complaint) for judicial review with respect to such request;

(v) to enter into an agreement with the IRS to extend the period for assessing
any tax which is attributable to any item required to be taken account of by a
Partner for tax purposes, or an item affected by such item; and

 

46



--------------------------------------------------------------------------------

(vi) to take any other action on behalf of the Partners or the Partnership in
connection with any tax audit or judicial review proceeding to the extent
permitted by applicable law or regulations.

The taking of any action and the incurring of any expense by the Partnership
Representative in connection with any such proceeding, except to the extent
required by law, is a matter in the sole and absolute discretion of the
Partnership Representative, and the provisions relating to indemnification of
the General Partner set forth in Section 7.7 shall be fully applicable to the
Partnership Representative in its capacity as such.

(c) The Partnership Representative shall receive no compensation for its
services. All third party costs and expenses incurred by the Partnership
Representative in performing its duties as such (including legal and accounting
fees and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting and/or law
firm to assist the Partnership Representative in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.

Section 10.4. Section 83 Safe Harbor Election

Each Partner authorizes the General Partner to elect to apply the safe harbor
(the “Section 83 Safe Harbor”) set forth in proposed Regulations
Section 1.83-3(l) and proposed IRS Revenue Procedure published in Notice 2005-43
(together, the “Proposed Section 83 Safe Harbor Regulation”) (under which the
fair market value of a Partnership Interest that is transferred in connection
with the performance of services is treated as being equal to the liquidation
value of the interest), or in similar Regulations or guidance, if such Proposed
Section 83 Safe Harbor Regulation or similar Regulations are promulgated as
final or temporary Regulations. If the General Partner determines that the
Partnership should make such election, the General Partner is hereby authorized
to amend this Agreement without the Consent of any other Partner to provide that
(i) the Partnership is authorized and directed to elect the Section 83 Safe
Harbor, (ii) the Partnership and each of its Partners (including any Person to
whom a Partnership Interest, including an LTIP Unit, is issued in connection
with the performance of services) will comply with all requirements of the
Section 83 Safe Harbor with respect to all Partnership Interests Transferred in
connection with the performance of services while such election remains in
effect and (iii) the Partnership and each of its Partners will take all actions
necessary, including providing the Partnership with any required information, to
permit the Partnership to comply with the requirements set forth or referred to
in the applicable Regulations for such election to be effective until such time
(if any) as the General Partner determines, in its sole discretion, that the
Partnership should terminate such election. The General Partner is further
authorized to amend this Agreement to modify Article 6 to the extent the General
Partner determines in its discretion that such modification is necessary or
desirable as a result of the issuance of any applicable law, Regulations, notice
or ruling relating to the tax treatment of the transfer of a Partnership
Interests in connection with the performance of services. Notwithstanding
anything to the contrary in this Agreement, each Partner expressly confirms that
it will be legally bound by any such amendment.

 

47



--------------------------------------------------------------------------------

Section 10.5. Withholding

(a) Each Limited Partner hereby authorizes the Partnership to withhold from, or
pay on behalf of or with respect to, such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including any taxes required to be withheld or paid by the Partnership pursuant
to Code Section 1441, 1442, 1445, or 1446. Any amount paid on behalf of or with
respect to a Limited Partner shall constitute a loan by the Partnership to such
Limited Partner, which loan shall be repaid by such Limited Partner within
fifteen (15) days after notice from the General Partner that such payment must
be made unless (i) the Partnership withholds such payment from a distribution
which would otherwise be made to the Limited Partner, or (ii) the General
Partner determines, in its sole and absolute discretion, that such payment may
be satisfied out of the available funds of the Partnership which would, but for
such payment, be distributed to the Limited Partner. Any amounts withheld
pursuant to the foregoing clause (i) or (ii) shall be treated as having been
distributed to such Limited Partner.

(b) In the event that a Limited Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.5 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner. Without limitation, in such event the General Partner shall have the
right to receive distributions that would otherwise be distributable to such
defaulting Limited Partner until such time as such loan, together with all
interest thereon, has been paid in full, and any such distributions so received
by the General Partner shall be treated as having been distributed to the
defaulting Limited Partner and immediately paid by the defaulting Limited
Partner to the General Partner in repayment of such loan. Any amounts payable by
a Limited Partner hereunder shall bear interest at the lesser of (A) the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four (4) percentage
points, or (B) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such amount is due (i.e., fifteen (15) days
after demand) until such amount is paid in full. Each Limited Partner shall take
such actions as the Partnership or the General Partner shall request in order to
perfect or enforce the security interest created hereunder.

(c) Upon a Limited Partner’s complete withdrawal from the Partnership, such
Limited Partner shall be required to restore funds to the Partnership to the
extent that the cumulative amount of taxes withheld from or paid on behalf of,
or with respect to, such Limited Partner exceeds the sum of such amounts
(i) repaid to the Partnership by such Limited Partner, (ii) withheld from
distributions to such Limited Partner and (iii) paid by the General Partner on
behalf of such Limited Partner.

 

48



--------------------------------------------------------------------------------

ARTICLE 11

TRANSFERS AND WITHDRAWALS

Section 11.1. Transfer

(a) The term “transfer,” when used in this Article 11 with respect to a
Partnership Unit, shall be deemed to refer to a transaction by which the General
Partner purports to assign all or any part of its General Partner Interest to
another Person or by which a Limited Partner purports to assign all or any part
of its Limited Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise. The term “transfer” when used in this
Article 11 does not include (i) any redemption of Partnership Interests by the
Partnership from a Limited Partner, (ii) any acquisition of Partnership Units
from a Limited Partner by the Company pursuant to Section 8.6, or (iii) any
distribution of Partnership Units by a Limited Partner to its beneficial owners.

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void.

(c) Notwithstanding the other provisions of this Article 11, the Partnership
Interests of the General Partner or the Company may be transferred, in whole or
in part, at any time or from time to time, to any Person that is, at the time of
such transfer, a Qualified REIT Subsidiary. Any transferee of the entire General
Partner Interest pursuant to this Section 11.1(c) shall automatically become,
without further action or Consent of any Limited Partners, the sole general
partner of the Partnership, subject to all the rights, privileges, duties and
obligations under this Agreement and the Act relating to a general partner. Upon
any transfer permitted by this Section 11.1(c), the transferor Partner shall be
relieved of all its obligations under this Agreement. Additionally, the
Partnership Interests of the General Partner may be transferred, in whole or in
part, at any time or from time to time, to an Affiliate of the Company or to a
wholly-owned subsidiary of the General Partner or the owner of all of the
General Partner’s ownership interests. The provisions of Sections 11.2(b), 11.3,
11.4(a) and 11.5 shall not apply to any transfer permitted by this
Section 11.1(c).

Section 11.2. Transfer of General Partner Interest and Limited Partner Interest

(a) The General Partner may not transfer any of its General Partner Interest or
withdraw as General Partner, or transfer any of its Limited Partner Interest,
except as provided in Sections 11.1(c), 11.2(b) and 11.2(c).

(b) Except as set forth in 11.1(c) or 11.2(c), the General Partner shall not
withdraw from the Partnership and shall not transfer all or any portion of its
Limited Partner Interest in the Partnership (whether by sale, disposition,
statutory merger or consolidation, liquidation or otherwise) unless Limited
Partners holding a majority of the Percentage Interests of the Limited Partners
Consent to such transfer or withdrawal. Upon any transfer of the General
Partner’s

 

49



--------------------------------------------------------------------------------

Partnership Interest pursuant to the Consent of the Limited Partners and
otherwise in accordance with the provisions of this Section 11.2(b), the
transferee shall become a successor General Partner for all purposes herein, and
shall be vested with the powers and rights of the transferor General Partner,
and shall be liable for all obligations and responsible for all duties of the
General Partner, once such transferee has executed such instruments as may be
necessary to effectuate such admission and to confirm the agreement of such
transferee to be bound by all the terms and provisions of this Agreement with
respect to the Partnership Interest so acquired. It is a condition to any
transfer by the General Partner otherwise permitted hereunder that the
transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such transferred Partnership Interest, and such transfer shall relieve the
transferor General Partner of its obligations under this Agreement without the
Consent of the Limited Partners. In the event that the General Partner withdraws
from the Partnership, in violation of this Agreement or otherwise, or otherwise
dissolves or terminates, or upon an Event of Bankruptcy of the General Partner,
as described in Section 13.2, the remaining Partners may agree in writing to
continue the business of the Partnership by selecting a successor General
Partner in accordance with the Act.

(c) Except as provided in Section 7.12 and subject to the rights of any Holder
of any Partnership Interest set forth on Exhibit A hereto, the General Partner
may, without the Consent of the Limited Partners, transfer all of its
Partnership Interest in connection with (a) a merger, consolidation or other
combination of its assets with another entity not in the ordinary course of the
Partnership’s business, (b) a sale of all or substantially all of the assets of
the Partnership or (c) a reclassification, recapitalization or change of any
outstanding shares of the General Partner’s stock or other outstanding equity
interests (each, a “Termination Transaction”) if:

(i) in connection with such Termination Transaction, all of the Limited Partners
will receive, or will have the right to elect to receive, for each Partnership
Unit an amount of cash, securities or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid to a holder of one REIT Share in consideration of one REIT Share pursuant
to the terms of such Termination Transaction; provided, that if, in connection
with such Termination Transaction, a purchase, tender or exchange offer shall
have been made to and accepted by the holders of more than 50% of the
outstanding REIT Shares, each holder of Partnership Units shall receive, or
shall have the right to elect to receive, the greatest amount of cash,
securities or other property which such holder of Partnership Units would have
received had it exercised its right to Redemption pursuant to Section 8.6 hereof
and received REIT Shares in exchange for its Partnership Units immediately prior
to the expiration of such purchase, tender or exchange offer and had thereupon
accepted such purchase, tender or exchange offer and then such Termination
Transaction shall have been consummated;

(ii) all of the following conditions are met: (w) substantially all of the
assets directly or indirectly owned by the surviving entity are owned directly
or indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership (in each case, the “Surviving
Partnership”); (x) the Limited Partners that held Partnership Units immediately
prior to the consummation of such Termination Transaction own a percentage
interest of the Surviving Partnership based on the relative fair market values
of the net assets of the Partnership and the

 

50



--------------------------------------------------------------------------------

other net assets of the Surviving Partnership immediately prior to the
consummation of such transaction; (y) the rights, preferences and privileges in
the Surviving Partnership of such Limited Partners are at least as favorable as
those in effect with respect to the Partnership Units immediately prior to the
consummation of such transaction and as those applicable to any other limited
partners or non-managing members of the Surviving Partnership; and (z) the
rights of such Limited Partners include at least one of the following: (a) the
right to redeem their interests in the Surviving Partnership for the
consideration available to such persons pursuant to Section 11.2(c)(i) or
(b) the right to redeem their interests in the Surviving Partnership for cash on
terms substantially equivalent to those in effect with respect to their
Partnership Units immediately prior to the consummation of such transaction, or,
if the ultimate controlling person of the Surviving Partnership has publicly
traded common equity securities, such common equity securities, with an exchange
ratio based on the determination of relative fair market value of such
securities and the REIT Shares; or

(iii) the Company is the surviving entity in the Termination Transaction and
holders of REIT shares do not receive cash, securities or other property in the
transaction.

Section 11.3. Limited Partners’ Rights to Transfer

(a) Except as provided in Section 11.3(b), no Limited Partner shall Transfer all
or any portion of its Partnership Interest to any transferee without the written
consent of the General Partner, which consent may be withheld in its sole and
absolute discretion; provided, however, that if a Limited Partner is subject to
Incapacity, such Incapacitated Limited Partner may transfer all or any portion
of its Partnership Interest.

(b) Notwithstanding any other provision of this Article 11, a Limited Partner
may Transfer all or any portion of its Partnership Interest to any of its
Affiliates and such transferee shall be admitted as a Substituted Limited
Partner, all without obtaining the consent of the General Partner; provided,
however, that Eldridge may Transfer all or any portion of its Partnership
Interest to an unaffiliated third party and such transferee shall be admitted as
a Substituted Limited Partner, all without obtaining the consent of the General
Partner, provided any such Transfer may be prohibited by the General Partner
pursuant to Section 11.3(d), 11.3(e) or 11.3(f).

(c) If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all of the rights of a Limited Partner, but not more rights
than those enjoyed by other Limited Partners, for the purpose of settling or
managing the estate and such power as the Incapacitated Limited Partner
possessed to transfer all or any part of his or its interest in the Partnership.
The Incapacity of a Limited Partner, in and of itself, shall not dissolve or
terminate the Partnership.

(d) Without limiting the generality of Section 11.3(a), the General Partner may
prohibit any transfer by a Limited Partner of its Partnership Interest if, in
the opinion of legal counsel to the Partnership, such transfer would require
filing of a registration statement under the Securities Act or would otherwise
violate any federal or state securities laws or regulations applicable to the
Partnership or the Partnership Units.

 

51



--------------------------------------------------------------------------------

(e) No transfer by a Limited Partner of its Partnership Units may be made to any
Person if (i) in the opinion of legal counsel for the Partnership, it would
result in the Partnership being treated as an association taxable as a
corporation or a publicly traded partnership within the meaning of either Code
Section 469(k)(2) or 7704(b); (ii) such transfer is effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Code Section 7704; (iii) such
transfer would cause the Partnership to become, with respect to any employee
benefit plan subject to Title I of ERISA or to Code Section 4975, a
“party-in-interest” (as defined in Section 3(14) of ERISA) or a “disqualified
person” (as defined in Code Section 4975(c)); (iv) such transfer would, in the
opinion of legal counsel for the Partnership, cause any portion of the assets of
the Partnership to constitute assets of any employee benefit plan pursuant to
Department of Labor Regulations Section 2510.3-101; (v) such transfer would
subject the Partnership to be regulated under the Investment Company Act of
1940, as amended, the Investment Advisers Act of 1940, as amended, or the
fiduciary responsibility provisions of ERISA; or (vi) such transfer would cause
the Partnership to be terminated for federal income tax purposes pursuant to
Code Section 708.

(f) No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner, in its sole and absolute discretion.

(g) The General Partner shall keep a register for the Partnership on which the
transfer, pledge or release of Partnership Units shall be shown and pursuant to
which entries shall be made to effect all transfers, pledges or releases as
required by the applicable sections of Article 8 of the Uniform Commercial Code,
as amended, in effect in the States of New Jersey and Delaware; provided,
however, that if there is any conflict between such requirements, the provisions
of the Delaware Uniform Commercial Code shall govern. The General Partner shall
(i) place proper entries in such register clearly showing each transfer and each
pledge and grant of security interest and the transfer and assignment pursuant
thereto, such entries to be endorsed by the General Partner, and (ii) maintain
the register and make the register available for inspection by all of the
Partners and their pledgees at all times during the term of this Agreement.
Nothing herein shall be deemed a consent to any pledge or transfer otherwise
prohibited under this Agreement.

Section 11.4. Substituted Limited Partners

(a) No Limited Partner shall have the right to substitute a transferee as a
Limited Partner in his or its place. The General Partner shall, however, have
the right to consent to the admission of a transferee of the interest of a
Limited Partner pursuant to this Section 11.4 as a Substituted Limited Partner,
which consent may be given or withheld by the General Partner in its sole and
absolute discretion. The General Partner’s failure or refusal to permit a
transferee of any such interests to become a Substituted Limited Partner shall
not give rise to any cause of action against the Partnership or any Partner. A
Person shall be admitted to the Partnership as a Substituted Limited Partner
only upon the aforementioned consent of the General Partner and the furnishing
to the General Partner of (i) evidence of acceptance in form satisfactory to the
General Partner of all of the terms and conditions of this Agreement, including
the power of attorney granted in Section 2.4 and (ii) such other documents of
the General Partner in order to effect such Person’s admission as a Substituted
Limited Partner. The admission of any Person as a Substituted Limited Partner
shall become effective on the date upon which the name of such Person is
recorded on the books and records of the Partnership, following the consent of
the General Partner to such admission.

 

52



--------------------------------------------------------------------------------

(b) A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

(c) Upon the admission of a Substituted Limited Partner, the General Partner
shall amend Exhibit A to reflect the name, address, number of Partnership Units
and Percentage Interest (as applicable) of such Substituted Limited Partner and
to eliminate or adjust, if necessary, the name, address and interest of the
predecessor of such Substituted Limited Partner.

Section 11.5. Assignees

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee as a Substituted Limited Partner, as
described in Section 11.4, such transferee shall be considered an Assignee for
purposes of this Agreement. An Assignee shall be deemed to have had assigned to
it, and shall be entitled to receive distributions from the Partnership and the
share of Net Income, Net Losses, Recapture Income, and any other items, gain,
loss, deduction and credit of the Partnership attributable to the Partnership
Interest assigned to such transferee, but shall not be deemed to be a holder of
a Partnership Interest for any other purpose under this Agreement, and shall not
be entitled to vote such Partnership Interest in any matter presented to the
Limited Partners for a vote (such Partnership Interest being deemed to have been
voted on such matter in the same proportion as all other Partnership Interest
held by Limited Partners are voted). In the event any such transferee desires to
make a further assignment of any such Partnership Interest, such transferee
shall be subject to all of the provisions of this Article 11 to the same extent
and in the same manner as any Limited Partner desiring to make an assignment of
his or its Partnership Interest.

Section 11.6. General Provisions

(a) No Limited Partner may withdraw from the Partnership other than as a result
of a permitted transfer of all of such Limited Partner’s Partnership Interest in
accordance with this Article 11 or pursuant to redemption of all of its
Partnership Units, or the acquisition thereof by the Company, under Section 8.6.

(b) Any Limited Partner who shall transfer all of its Partnership Interest in a
transfer permitted pursuant to this Article 11 shall cease to be a Limited
Partner upon the admission of all Assignees of such Partnership Interest as
Substituted Limited Partners. Similarly, any Limited Partner who shall transfer
all of its Partnership Units pursuant to a redemption of all of its Partnership
Units, or the acquisition thereof by the Company, under Section 8.6 shall cease
to be a Limited Partner.

(c) Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner otherwise agrees.

 

53



--------------------------------------------------------------------------------

(d) If any Partnership Interest is transferred or assigned during any quarterly
segment of the Partnership’s fiscal year in compliance with the provisions of
this Article 11 or redeemed or transferred pursuant to Section 8.6 on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items attributable to such interest for such
Partnership Year shall be divided and allocated between the transferor Partner
and the transferee Partner by taking into account their varying interests during
the Partnership Year in accordance with Code Section 706(d), using the interim
closing of the books method. All distributions of Available Cash attributable to
such Partnership Interest with respect to which the Partnership Record Date is
before the date of such transfer, assignment, or redemption shall be made to the
transferor Partner or the Redeeming Partner, as the case may be, and in the case
of a transfer or assignment other than a redemption, all distributions of
Available Cash thereafter attributable to such Partnership Interest shall be
made to the transferee Partner.

ARTICLE 12

ADMISSION OF PARTNERS

Section 12.1. Admission of Successor General Partner

A successor to all of the General Partner Interest pursuant to Section 11.1(c)
or 11.2 who is proposed to be admitted as a successor General Partner shall be
admitted to the Partnership as the General Partner, effective immediately prior
to such transfer. Any such transferee shall carry on the business of the
Partnership without dissolution. In each case, the admission shall be subject to
the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Section 11.6(d).

Section 12.2. Admission of Additional Limited Partners

(a) A Person who makes a Capital Contribution to the Partnership in accordance
with this Agreement shall be admitted to the Partnership as an Additional
Limited Partner only upon furnishing to the General Partner (i) evidence of
acceptance in form satisfactory to the General Partner of all of the terms and
conditions of this Agreement, including the power of attorney granted in
Section 2.4 and (ii) such other documents or instruments as may be required in
the discretion of the General Partner in order to effect such Person’s admission
as an Additional Limited Partner.

(b) Notwithstanding anything to the contrary in this Section 12.2, no Person
shall be admitted as an Additional Limited Partner without the consent of the
General Partner, which consent may be given or withheld in the General Partner’s
sole and absolute discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded on the books and records of the Partnership, following the
consent of the General Partner to such admission.

 

54



--------------------------------------------------------------------------------

(c) If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items allocable among Partners and Assignees for
such Partnership Year shall be allocated among such Additional Limited Partner
and all other Partners and Assignees by taking into account their varying
interests during the Partnership Year in accordance with Code Section 706(d),
using the interim closing of the books method. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such admission shall be made solely to Partners and Assignees, other than such
Additional Limited Partner, and all distributions of Available Cash thereafter
shall be made to all of the Partners and Assignees, including such Additional
Limited Partner.

Section 12.3. Amendment of Agreement and Certificate of Limited Partnership

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4.

ARTICLE 13

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1. Dissolution

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution. The Partnership shall
dissolve, and its affairs shall be wound up, only upon the first to occur of any
of the following (“Liquidating Events”):

(a) the expiration of its term as provided in Section 2.5;

(b) an event of withdrawal of the General Partner, as defined in the Act, other
than an event of bankruptcy as defined in the Act, unless, (i) at the time of
the occurrence of such event there is at least one remaining general partner of
the Partnership who is hereby authorized to and does carry on the business of
the Partnership, or (ii) within ninety (90) days after such event of withdrawal
not less than a majority of the Percentage Interests of the remaining Partners
(or such greater Percentage Interest as may be required by the Act and
determined in accordance with the Act), determined, in case the withdrawing
General Partner continues as a Limited Partner, by both excluding and including
Limited Partner Interests continuing to be held by the withdrawing General
Partner, agrees in writing to continue the business of the Partnership and to
the appointment, effective as of the date of withdrawal, of a successor General
Partner;

 

55



--------------------------------------------------------------------------------

(c) from and after the date of this Agreement through December 31, 2069, an
election to dissolve the Partnership made by the General Partner with the
Consent of Partners holding a majority of the Percentage Interests of the
Limited Partners;

(d) on or after January 1, 2070, an election to dissolve the Partnership made by
the General Partner, in its sole and absolute discretion;

(e) entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;

(f) the sale of all or substantially all of the assets and properties of the
Partnership; or

(g) a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect (hereinafter
referred to as an “Event of Bankruptcy,” and such term as used herein is
intended and shall be deemed to supersede and replace the events of withdrawal
described in Section 17-402(a)(4) and (5) of the Act), unless prior to the entry
of such order or judgment all of the remaining Partners agree in writing to
continue the business of the Partnership and to the appointment, effective as of
a date prior to the date of such order or judgment, of a substitute General
Partner.

Section 13.2. Winding Up

(a) Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner, or, in the event there is no remaining General Partner, any
Person elected by a majority of the Percentage Interests of the Limited Partners
(the General Partner or such other Person being referred to herein as the
“Liquidator”), shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include REIT Shares of the Company) shall be applied and distributed in the
following order:

(i) First, in satisfaction of all of the Partnership’s debts and liabilities to
creditors other than the Partners (whether by payment or the making of
reasonable provision for payment thereof);

(ii) Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;

(iii) Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the other Partners; and

 

56



--------------------------------------------------------------------------------

(iv) The balance, if any, to the General Partner and Limited Partners in
accordance with their Capital Accounts, after giving effect to all
contributions, distributions, and allocations for all periods.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

(b) Notwithstanding the provisions of Section 13.2(a) which require liquidation
of the assets of the Partnership, but subject to the order of priorities set
forth therein, if prior to or upon dissolution of the Partnership the Liquidator
determines that an immediate sale of part or all of the Partnership’s assets
would be impractical or would cause undue loss to the Partners, the Liquidator
may, in its sole and absolute discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy liabilities of the
Partnership (including to those Partners as creditors) and/or distribute to the
Partners, in lieu of cash, as tenants in common and in accordance with the
provisions of Section 13.2(a), undivided interests in such Partnership assets as
the Liquidator deems not suitable for liquidation. Any such distributions in
kind shall be made only if, in the good faith judgment of the Liquidator, such
distributions in kind are in the best interest of the Partners, and shall be
subject to such conditions relating to the disposition and management of such
properties as the Liquidator deems reasonable and equitable and to any
agreements governing the operation of such properties at such time. The
Liquidator shall determine the fair market value of any property distributed in
kind using such reasonable method of valuation as it may adopt.

(c) In the discretion of the Liquidator, a pro rata portion of the distributions
that would otherwise be made to the General Partner and Limited Partners
pursuant to this Article 13 may be:

(i) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or the General Partner
arising out of or in connection with the Partnership. The assets of any such
trust shall be distributed to the General Partner and Limited Partners from time
to time, in the reasonable discretion of the Liquidator, in the same proportions
as the amount distributed to such trust by the Partnership would otherwise have
been distributed to the General Partner and Limited Partners pursuant to this
Agreement; or

(ii) withheld or escrowed to provide a reasonable reserve for Partnership
liabilities (contingent or otherwise) and to reflect the unrealized portion of
any installment obligations owed to the Partnership; provided, however, that
such withheld or escrowed amounts shall be distributed to the General Partner
and Limited Partners in the manner and order of priority set forth in
Section 13.2(a) as soon as practicable.

Section 13.3. Compliance with Timing Requirements of Regulations

In the event the Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to this
Article 13 to the General Partner and Limited Partners who have positive Capital
Accounts in compliance with Regulations

 

57



--------------------------------------------------------------------------------

Section 1.704-l(b)(2)(ii)(b)(2). If any Partner has a deficit balance in his or
its Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which such
liquidation occurs), such Partner shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever.

Section 13.4. Deemed Contribution and Distribution

Notwithstanding any other provision of this Article 13, in the event the
Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up. Instead, for federal income tax purposes and for purposes of
maintaining Capital Accounts pursuant to Exhibit B hereto, the Partnership shall
be deemed to have contributed all Partnership property and liabilities to a new
limited partnership in exchange for an interest in such new limited partnership
and, immediately thereafter, the Partnership will be deemed to liquidate by
distributing interests in the new limited partnership to the Partners.

Section 13.5. Rights of Limited Partners

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions, or allocations.

Section 13.6. Notice of Dissolution

In the event a Liquidating Event occurs or an event occurs that would, but for
the provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners.

Section 13.7. Termination of Partnership and Cancellation of Certificate of
Limited Partnership

Upon the completion of the winding up of the Partnership and liquidation of its
assets, as provided in Section 13.2, the Partnership shall be terminated by
filing a certificate of cancellation with the Secretary of State of the State of
Delaware, canceling all qualifications of the Partnership as a foreign limited
partnership in jurisdictions other than the State of Delaware and taking such
other actions as may be necessary to terminate the Partnership.

Section 13.8. Reasonable Time for Winding Up

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, in order to minimize any losses otherwise attendant upon such
winding up, and the provisions of this Agreement shall remain in effect among
the Partners during the period of liquidation.

 

58



--------------------------------------------------------------------------------

Section 13.9. Waiver of Partition

Each Partner hereby waives any right to partition of the Partnership property.

ARTICLE 14

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

Section 14.1. Amendment of Partnership Agreement

(a) Subject to Section 7.12, amendments to this Agreement may be proposed by the
General Partner or by Limited Partners holding twenty-five percent (25%) or more
of the Partnership Interests. Following such proposal, the General Partner shall
submit any proposed amendment to the Limited Partners. The General Partner shall
seek the written vote of the Partners on the proposed amendment or shall call a
meeting to vote thereon and to transact any other business that it may deem
appropriate. For purposes of obtaining a written vote, the General Partner may
require a response within a reasonable specified time, but not less than fifteen
(15) days, and failure to respond in such time period shall constitute a vote
which is consistent with the General Partner’s recommendation with respect to
the proposal. Except as otherwise provided in this Agreement, a proposed
amendment shall be adopted and be effective as an amendment hereto if it is
approved by the General Partner and it receives the Consent of Partners holding
a majority of the Percentage Interests of the Limited Partners.

(b) Notwithstanding Section 14.1(a), the General Partner shall have the power,
without the consent of the Limited Partners, to amend this Agreement as may be
required to facilitate or implement any of the following purposes:

(i) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;

(ii) to reflect the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement;

(iii) to set forth the designations, rights (including redemption rights that
differ from those specified in Section 8.6), powers, duties, and preferences of
Partnership Units or other Partnership Interests issued pursuant to
Section 4.2(a);

(iv) to reflect a change that is of an inconsequential nature and does not
adversely affect the Limited Partners in any material respect, or to cure any
ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement; and

 

59



--------------------------------------------------------------------------------

(v) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law.

The General Partner shall provide notice to the Limited Partners when any action
under this Section 14.1(b) is taken.

(c) Notwithstanding Section 14.1(a) and 14.1(b), this Agreement shall not be
amended without the Consent of each Partner adversely affected if such amendment
would (i) convert a Limited Partner’s interest in the Partnership into a General
Partner Interest; (ii) modify the limited liability of a Limited Partner in a
manner adverse to such Limited Partner; (iii) alter rights of such Partner to
receive distributions pursuant to Article 5 or Article 13, or the allocations
specified in Article 6 (except as permitted pursuant to Section 4.2 and
Section 14.1(b)(iii)) in a manner adverse to such Partner; (iv) alter or modify
the Redemption Right and REIT Shares Amount as set forth in Section 8.6, and the
related definitions, in a manner adverse to such Partner; (v) cause the
termination of the Partnership prior to the time set forth in Section 2.5 or
13.1; or (vi) amend this Section 14.1(c); provided, however, that the Consent of
each Partner adversely affected shall not be required for any amendment or
action that affects all Partners holding the same class or series of Partnership
Units on a uniform or pro rata basis. Any amendment consented to by any Partner
shall be effective as to that Partner, notwithstanding the absence of such
Consent by any other Partner.

(d) Notwithstanding Section 14.1(a) or Section 14.1(b), the General Partner
shall not amend Sections 4.2(a), 7.5, 7.6, 11.2 or 14.2 without the Consent of
Limited Partners holding a majority of the Percentage Interests of the Limited
Partners.

Section 14.2. Meetings of the Partners

(a) Meetings of the Partners may be called by the General Partner and shall be
called upon the receipt by the General Partner of a written request by Limited
Partners (other than the Company) holding twenty-five percent (25%) or more of
the Partnership Interests. The request shall state the nature of the business to
be transacted. Notice of any such meeting shall be given to all Partners not
less than seven (7) days nor more than thirty (30) days prior to the date of
such meeting. Partners may vote in person or by proxy at such meeting. Whenever
the vote or Consent of the Partners is permitted or required under this
Agreement, such vote or Consent may be given at a meeting of the Partners or may
be given in accordance with the procedure prescribed in Section 14.1(a). Except
as otherwise expressly provided in this Agreement (including without limitation
Section 7.12), the Consent of holders of a majority of the Percentage Interests
held by Limited Partners shall control.

(b) Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action so
taken is signed by a majority of the Percentage Interests of the Partners (or
such other percentage as is expressly required by this Agreement). Such consent
may be in one instrument or in several instruments, and shall have the same
force and effect as a vote of a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this Agreement).
Such consent shall be filed with the General Partner. An action so taken shall
be deemed to have been taken at a meeting held on the effective date so
certified.

 

60



--------------------------------------------------------------------------------

(c) Each Limited Partner may authorize any Person or Persons to act for him by
proxy on all matters in which a Limited Partner is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Limited Partner or his or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy shall be revocable at the pleasure of the Limited Partner executing it,
such revocation to be effective upon the Partnership’s receipt of written notice
of such revocation from the Limited Partner executing such proxy.

(d) Each meeting of the Partners shall be conducted by the General Partner or
such other Person as the General Partner may appoint pursuant to such rules for
the conduct of the meeting as the General Partner or such other Person deems
appropriate. Without limitation, meetings of Partners may be conducted in the
same manner as meetings of the shareholders of the Company and may be held at
the same time, and as part of, meetings of the shareholders of the Company.

ARTICLE 15

GENERAL PROVISIONS

Section 15.1. Addresses and Notice

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to such Partner or
Assignee at the address set forth in Exhibit A or such other address of which
such Partner shall notify the General Partner in writing.

Section 15.2. Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

Section 15.3. Binding Effect

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Section 15.4. Creditors

Other than as expressly set forth herein with respect to the Indemnitees, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

61



--------------------------------------------------------------------------------

Section 15.5. Waiver

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.

Section 15.6. Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart. Each party shall become bound by this Agreement immediately upon
affixing his or its signature hereto.

Section 15.7. Applicable Law

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflict of laws.

Section 15.8. Invalidity of Provisions

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 15.9. Entire Agreement

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any other
prior written or oral understandings or agreements among them with respect
thereto.

* * * * *

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GENERAL PARTNER: Essential Properties OP G.P., LLC By:  

/s/ Hillary P. Hai

  Name: Hillary P. Hai   Title: Senior Vice President and Chief Financial
Officer

 

LIMITED PARTNERS:

Essential Properties Realty Trust, Inc.

By:  

/s/ Hillary P. Hai

  Name: Hillary P. Hai   Title: Senior Vice President and Chief Financial
Officer

 

EPRT Holdings LLC

By:  

/s/ Anthony D. Minella

  Name: Anthony D. Minella   Title: Manager

Security Benefit Life Insurance Company

By:  

/s/ Joseph W. Wittrock

  Name: Joseph W. Wittrock   Title: Senior VP & Chief Investment Officer

 

[SIGNATURE PAGE TO AGREEMENT OF LIMITED PARTNERSHIP OF ESSENTIAL PROPERTIES,
L.P.]



--------------------------------------------------------------------------------

EXHIBIT A

Partners’ Contributions and Partnership Interests

(As of June 25, 2018)

 

Name and Address

of Partner

   Cash
Contribution      Agreed Value of
Contributed Property      Total
Contribution      Partnership
Units     

Percentage

Interest

General Partner:

              

Essential Properties OP G.P., LLC

47 Hulfish Street, Suite 210

Princeton, NJ 08542

               1.0% general partner

Limited Partners:

              

Essential Properties Realty Trust, Inc.

47 Hulfish Street, Suite 210

Princeton, NJ 08542

   $ 563,998,554      $ 9,678,060      $ 573,676,614        40,976,901     
67.3% limited partner

EPRT Holdings, LLC

47 Hulfish Street, Suite 210

Princeton, NJ 08542

     N/A      $ 250,790,288      $ 250,790,288        17,913,592      29.8%
limited partner

Security Benefit Life Insurance Company

One Security Benefit Place

Topeka, KS 66636

   $ 16,001,440        N/A      $ 16,001,440        1,142,960      1.9% limited
partner

 

+ Subject to change as a result of subsequent contributions by the Initial
Limited Partners

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

CAPITAL ACCOUNT MAINTENANCE

1. Capital Accounts of the Partners

(a) The Partnership shall maintain for each Partner a separate Capital Account
in accordance with the rules of Regulations Section 1.704-l(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions and any other deemed contributions made by such Partner to the
Partnership pursuant to the Agreement; and (ii) all items of Partnership income
and gain (including income and gain exempt from tax) computed in accordance with
Section 1(b) and allocated to such Partner pursuant to Section 6.1(a) of the
Agreement and Exhibit C, and decreased by (x) the amount of cash or Agreed Value
of all actual and deemed distributions of cash or property made to such Partner
pursuant to the Agreement, and (y) all items of Partnership deduction and loss
computed in accordance with Section 1(b) and allocated to such Partner pursuant
to Section 6.1(b) of the Agreement and Exhibit C.

(b) For purposes of computing the amount of any item of income, gain, deduction
or loss (“Net Income” or “Net Loss”) to be reflected in the Partners’ Capital
Accounts, unless otherwise specified in the Agreement, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes
determined in accordance with Code Section 703(a) (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(1) Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any election under Code Section 754 which may be made by the
Partnership; provided, that the amounts of any adjustments to the adjusted bases
of the assets of the Partnership made pursuant to Code Section 734 as a result
of the distribution of property by the Partnership to a Partner (to the extent
that such adjustments have not previously been reflected in the Partners’
Capital Accounts) shall be reflected in the Capital Accounts of the Partners in
the manner and subject to the limitations prescribed in Regulations
Section 1.704-1(b)(2)(iv)(m)(4).

(2) The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Code Sections 705(a)(1)(B) or
705(a)(2)(B) are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes.

(3) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

B-1



--------------------------------------------------------------------------------

(4) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.

(5) In the event the Carrying Value of any Partnership Asset is adjusted
pursuant to Section 1(d), the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.

(6) Notwithstanding any other provision of this Section 1(b), any items that are
specially allocated pursuant to Exhibit C or Section 6.1(c) of the Agreement
shall not be taken into account for purposes of computing Net Income or Net
Loss.

The amounts of the items of Partnership income, gain, loss or deduction
available to be specially allocated pursuant to Exhibit C or Section 6.1(c) of
the Agreement shall be determined by applying rules analogous to those set forth
in Sections 1(b)(1) through 1(b)(5) above.

(c) Generally, a transferee (including an Assignee) of a Partnership Unit shall
succeed to a pro rata portion of the Capital Account of the transferor.

(d) (1) Consistent with the provisions of Regulations
Section 1.704-1(b)(2)(iv)(f), and as provided in Section 1(d)(2), the Carrying
Value of all Partnership assets shall be adjusted upward or downward to reflect
any Unrealized Gain or Unrealized Loss attributable to such Partnership
property, as of the times of the adjustments provided in Section 1(d)(2), as if
such Unrealized Gain or Unrealized Loss had been recognized on an actual sale of
each such property and allocated pursuant to Section 6.1 of the Agreement.

(2) Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; (c) in connection with the grant of an interest (including LTIP
Units) in the Partnership (other than a de minimis interest), as consideration
for the provision of services to or for the benefit of the Partnership by an
existing Partner acting in a partner capacity or by a new partner acting in a
partner capacity or in anticipation of being a partner; and (d) immediately
prior to the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to
clauses (a), (b) and (c) above shall be made only if the General Partner
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Partners in the Partnership.

(3) In accordance with Regulations Section 1.704-1(b)(2)(iv)(e), the Carrying
Value of Partnership assets distributed in kind shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as of the time any such asset is distributed.

 

B-2



--------------------------------------------------------------------------------

(4) The Carrying Value of Partnership assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and Section 1(b)(1) or Section 1(f) of
Exhibit C; provided, however, that Carrying Values shall not be adjusted
pursuant to this Section 1(d)(4) to the extent that an adjustment pursuant to
Section 1(d)(2) is required in connection with a transaction that would
otherwise result in an adjustment pursuant to this Section 1(d)(4).

(5) In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article 13 of the Agreement,
shall be determined and allocated by the Liquidator using such reasonable method
of valuation as it may adopt. The General Partner, or the Liquidator, as the
case may be, shall allocate such aggregate value among the assets of the
Partnership (in such manner as it determines in its sole and absolute discretion
to arrive at a fair market value for individual properties).

If the Carrying Value of an asset has been determined or adjusted pursuant to
Section 1(b)(2) or Section 1(b)(4), such Carrying Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Net Income and Net Loss.

(e) The provisions of the Agreement (including this Exhibit B and other Exhibits
to the Agreement) relating to the maintenance of Capital Accounts are intended
to comply with Regulations Section 1.704-l(b), and shall be interpreted and
applied in a manner consistent with such Regulations. In the event the General
Partner shall determine that it is prudent to modify (i) the manner in which the
Capital Accounts, or any debits or credits thereto (including debits or credits
relating to liabilities which are secured by contributed or distributed property
or which are assumed by the Partnership, the General Partner, or the Limited
Partners) are computed; or (ii) the manner in which items are allocated among
the Partners for federal income tax purposes, in order to comply with such
Regulations or to comply with Code Section 704(c), the General Partner may make
such modification without regard to Article 14 of the Agreement; provided, that
it is not likely to have a material effect on the amounts distributable to any
Person pursuant to Article 13 of the Agreement upon the dissolution of the
Partnership. The General Partner also shall (i) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q); and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause the
Agreement not to comply with Regulations Section 1.704-1(b). In addition, the
General Partner may adopt and employ such methods and procedures for (i) the
maintenance of book and tax capital accounts; (ii) the determination and
allocation of adjustments under Code Sections 704(c), 734 and 743; (iii) the
determination of Net Income, Net Loss, taxable income, taxable loss and items
thereof under the Agreement and pursuant to the Code; (iv) the adoption of
reasonable conventions and methods for the valuation of assets and the
determination of tax basis; (v) the allocation of asset value and tax basis; and
(vi) conventions for the determination of cost recovery, depreciation and
amortization deductions, as it determines in its sole discretion are necessary
or appropriate to execute the provisions of the Agreement, to comply with
federal and state tax laws, and are in the best interest of the Partners.

 

B-3



--------------------------------------------------------------------------------

2. No Interest

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

3. No Withdrawal

No Partner shall be entitled to withdraw any part of his or its Capital
Contribution or his or its Capital Account or to receive any distribution from
the Partnership, except as provided in Articles 4, 5, 7 and 13 of the Agreement.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL ALLOCATION RULES

1. Special Allocation Rules

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

(a) Minimum Gain Chargeback. Notwithstanding the provisions of Section 6.1 of
the Agreement or any other provisions of this Exhibit C, if there is a net
decrease in Partnership Minimum Gain during any Partnership taxable year, then,
subject to the exceptions set forth in Regulations Sections 1.704-2(f)(2)-(5),
each Partner shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partnership Minimum Gain, as determined
under Regulations Section 1.704-2(g). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Partner pursuant thereto. The items to be so allocated shall
be determined in accordance with Regulations Section 1.704-2(f)(6). This
Section 1(a) is intended to comply with the minimum gain chargeback requirements
in Regulations Section 1.704-2(f) and shall be interpreted consistently
therewith. Solely for purposes of this Section 1(a), each Partner’s Adjusted
Capital Account Deficit shall be determined prior to any other allocations
pursuant to Section 6.1 of the Agreement of Partner Minimum Gain during such
Partnership taxable year.

(b) Partner Minimum Gain Chargeback. Notwithstanding any other provision of
Section 6.1 of the Agreement or any other provisions of this Exhibit C (except
Section 1(a)), if there is a net decrease in Partner Minimum Gain attributable
to a Partner Nonrecourse Debt during any Partnership taxable year, then, subject
to the exceptions referred to in Regulations Section 1.704-2(i)(4), each Partner
who has a share of the Partner Minimum Gain attributable to such Partner
Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, subsequent years) in an amount equal
to such Partner’s share of the net decrease in Partner Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Regulations Section 1.704-2(i)(4). This Section 1(b) is intended
to comply with the minimum gain chargeback requirement in such Section of the
Regulations and shall be interpreted consistently therewith. Solely for purposes
of this Section 1(b), each Partner’s Adjusted Capital Account Deficit shall be
determined prior to any other allocations pursuant to Section 6.1 of the
Agreement or this Exhibit with respect to such Partnership taxable year, other
than allocations pursuant to Section 1(a).

(c) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1(a) and 1(b)
such Partner has an Adjusted Capital

 

C-1



--------------------------------------------------------------------------------

Account Deficit, items of Partnership income and gain (consisting of a pro rata
portion of each item of Partnership income, including gross income and gain for
the Partnership taxable year) shall be specially allocated to such Partner in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit created by such adjustments,
allocations or distributions as quickly as possible. This Section 1(c) is
intended to constitute a qualified income offset under Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

(d) Nonrecourse Deductions. Nonrecourse Deductions for any Partnership taxable
year shall be allocated to the Partners in accordance with their respective
Percentage Interests. If the General Partner determines in its good faith
discretion that the Partnership’s Nonrecourse Deductions must be allocated in a
different ratio to satisfy the safe harbor requirements of the Regulations
promulgated under Code Section 704(b), the General Partner is authorized, upon
notice to the Limited Partners, to revise the prescribed ratio to the
numerically closest ratio for such Partnership taxable year which would satisfy
such requirements.

(e) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Partnership taxable year shall be specially allocated to the Partner who bears
the economic risk of loss with respect to the Partner Nonrecourse Debt to which
such Partner Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i).

(f) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code Section 734(b) or 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such item of gain or loss shall be specially allocated to the
Partners in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such Section of the Regulations.

(g) Curative Allocations. The allocations set forth in Section 1(a) through 1(f)
of this Exhibit C (the “Regulatory Allocations”) are intended to comply with
certain requirements of the Regulations under Code Section 704(b). The
Regulatory Allocations may not be consistent with the manner in which the
Partners intend to divide Partnership distributions. Accordingly, the General
Partner is hereby authorized to divide other allocations of income, gain,
deduction and loss among the Partners so as to prevent the Regulatory
Allocations from distorting the manner in which Partnership distributions will
be divided among the Partners. In general, the Partners anticipate that, if
necessary, this will be accomplished by specially allocating other items of
income, gain, loss and deduction among the Partners so that the net amount of
the Regulatory Allocations and such special allocations to each person is zero.
However, the General Partner will have discretion to accomplish this result in
any reasonable manner; provided, however, that no allocation pursuant to this
Section 1(g) shall cause the Partnership to fail to comply with the requirements
of Regulations Sections 1.704-1(b)(2)(ii)(d), -2(e) or -2(i).

 

C-2



--------------------------------------------------------------------------------

2. Allocations for Tax Purposes

(a) Except as otherwise provided in this Section 2, for federal income tax
purposes, each item of income, gain, loss and deduction shall be allocated among
the Partners in the same manner as its correlative item of “book” income, gain,
loss or deduction is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for federal income tax purposes among the Partners
as follows:

(1) (i) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Partners, consistent with the principles of Code
Section 704(c) and the Regulations thereunder, and with the procedures and
methods described in Section 10.2 of the Agreement, to take into account the
variation between the 704(c) Value of such property and its adjusted basis at
the time of contribution; and

(ii) any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(2) (i) In the case of an Adjusted Property, such items shall

1. first, be allocated among the Partners in a manner consistent with the
principles of Code Section 704(c) and the Regulations thereunder to take into
account the Unrealized Gain or Unrealized Loss attributable to such property and
the allocations thereof pursuant to Exhibit B; and

2. second, in the event such property was originally a Contributed Property, be
allocated among the Partners in a manner consistent with Section 2(b)(1) of this
Exhibit C; and

(ii) any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

(c) To the extent that the Treasury Regulations promulgated pursuant to Code
Section 704(c) permit the Partnership to utilize alternative methods to
eliminate the disparities between the Carrying Value of property and its
adjusted basis, the General Partner shall have the authority to elect the method
to be used by the Partnership and such election shall be binding on all
Partners.

 

C-3



--------------------------------------------------------------------------------

3. No Withdrawal

No Partner shall be entitled to withdraw any part of its Capital Contribution or
its Capital Account or to receive any distribution from the Partnership, except
as provided in Articles 4, 5, 8 and 13 of the Agreement.

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

NOTICE OF REDEMPTION

The undersigned Limited Partner hereby irrevocably requests Essential
Properties, L.P., a Delaware limited partnership (the “Partnership”), to redeem
                        Partnership Units in the Partnership in accordance with
the terms of the Agreement of Limited Partnership of the Partnership and the
Redemption Right referred to therein; and the undersigned Limited Partner
irrevocably (i) surrenders such Partnership Units and all right, title and
interest therein; and (ii) directs that the Cash Amount or REIT Shares Amount
(as determined by the Company) deliverable upon exercise of the Redemption Right
be delivered to the address specified below, and if REIT Shares are to be
delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has marketable and unencumbered title to such
Limited Partnership Units, free and clear of the rights or interests of any
other person or entity; (b) has the full right, power, and authority to request
such redemption and surrender such Partnership Units as provided herein; and
(c) has obtained the consent or approval of all persons or entities, if any,
having the right to consent or approve such redemption and surrender of Units.
The undersigned Limited Partner further agrees that, in the event that any state
or local property tax is payable as a result of the transfer of its Partnership
Units to the Partnership or the Company, the undersigned Limited Partner shall
assume and pay such transfer tax.

Dated: ___________________________

 

Name of Limited Partner:   

 

   Please Print   

 

(Signature of Limited Partner)

  

 

(Street Address)

  

 

(City) (State) (Zip Code)

   Signature Guaranteed by:   

 

If REIT Shares are to be issued, issue to:

Name: ____________________________

Please insert social security or identifying number:
                                                                         

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

CONSTRUCTIVE OWNERSHIP DEFINITION

The term “Constructively Owns” means ownership determined through the
application of the constructive ownership rules of Code Section 318, as modified
by Code Section 856(d)(5). Generally, as of the date first set forth above,
these rules provide the following:

a. an individual is considered as owning the Ownership Interest that is owned,
actually or constructively, by or for his spouse, his children, his
grandchildren, and his parents;

b. an Ownership Interest that is owned, actually or constructively, by or for a
partnership, limited liability company or estate is considered as owned
proportionately by its partners or beneficiaries;

c. an Ownership Interest that is owned, actually or constructively, by or for a
trust is considered as owned by its beneficiaries in proportion to the actuarial
interest of such beneficiaries (provided, however, that in the case of a
“grantor trust” the Ownership Interest will be considered as owned by the
grantors);

d. if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such person shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such corporation in that proportion which the value of
the stock which such person so owns bears to the value of all the stock in such
corporation;

e. an Ownership Interest that is owned, actually or constructively, by or for a
partner or member which actually or constructively owns a 25% or greater capital
interest or profits interest in a partnership or limited liability company, or
by or to or for a beneficiary of an estate or trust shall be considered as owned
by the partnership, limited liability company, estate, or trust (or, in the case
of a grantor trust, the grantors);

f. if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such corporation shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such person;

g. if any person has an option to acquire an Ownership Interest (including an
option to acquire an option or any one of a series of such options), such
Ownership Interest shall be considered as owned by such person;

h. an Ownership Interest that is constructively owned by a person by reason of
the application of the rules described in paragraphs (a) through (g) above
shall, for purposes of applying paragraphs (a) through (g), be considered as
actually owned by such person; provided, however, that (i) an Ownership Interest
constructively owned by an individual by reason of paragraph (a) shall not be
considered as owned by him for purposes of again applying paragraph (a) in order
to make another person the constructive owner of such Ownership Interest,
(ii) an Ownership Interest constructively owned by a partnership, estate, trust,
or corporation by reason of the application of paragraphs (e) or (f) shall not
be considered as owned by it for purposes of

 

E-1



--------------------------------------------------------------------------------

applying paragraphs (b), (c), or (d) in order to make another person the
constructive owner of such Ownership Interest, (iii) if an Ownership Interest
may be considered as owned by an individual under paragraph (a) or (g), it shall
be considered as owned by him under paragraph (g), and (iv) for purposes of the
above described rules, an S corporation shall be treated as a partnership and
any shareholder of the S corporation shall be treated as a partner of such
partnership except that this rule shall not apply for purposes of determining
whether stock in the S corporation is constructively owned by any person.

i. For purposes of the above summary of the constructive ownership rules, the
term “Ownership Interest” means the ownership of stock with respect to a
corporation and, with respect to any other type of entity, the ownership of an
interest in either its assets or net profits.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

NOTICE OF CONVERSION

The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert the
number of LTIP Units in Essential Properties, L.P. (the “Partnership”) set forth
below into Partnership Units in accordance with the terms of the Agreement of
Limited Partnership of the Partnership, as it may be amended, supplemented or
restated from time to time; and (ii) directs that any cash in lieu of
Partnership Units that may be deliverable upon such conversion be delivered to
the address specified below. The undersigned hereby represents, warrants, and
certifies that the undersigned (a) has title to such LTIP Units, free and clear
of the rights or interests of any other person or entity other than the
Partnership; (b) has the full right, power, and authority to cause the
conversion of such LTIP Units as provided herein; and (c) has obtained the
consent or approval of all persons or entities, if any, having the right to
consent or approve such conversion.

 

Name of LTIP Unitholder:   

 

   (Please Print: Exact Name as Registered with Partnership)

 

Number of LTIP Units to be Converted:  

 

 

Date of this Notice:

 

 

 

 

(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)

 

(Street Address)                                         (City) (State) (Zip
Code)

 

Signature Guaranteed by:

 

 

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

NOTICE OF FORCED CONVERSION

Essential Properties, L.P. (the “Partnership”) hereby irrevocably elects to
cause the number of LTIP Units held by the LTIP Unitholder set forth below to be
converted into Partnership Units in accordance with the terms of the Agreement
of Limited Partnership of the Partnership, as it may be amended, supplemented
and restated from time to time.

 

Name of LTIP Unitholder:

  

 

   (Please Print: Exact Name as Registered with Partnership)

 

Number of LTIP Units to be Converted:

 

 

 

Date of this Notice:

 

 

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

SCHEDULE OF PARTNERS’ OWNERSHIP

WITH RESPECT TO TENANTS

 

H-1